Exhibit 10.15


EXECUTION COPY


--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of February 26, 2014
among
WESTERN GAS PARTNERS, LP,
As the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Administrative Agent,
DNB BANK ASA, NEW YORK BRANCH
As Syndication Agent,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITIBANK, N.A.,
THE ROYAL BANK OF SCOTLAND PLC AND
U.S. BANK NATIONAL ASSOCIATION,
As Documentation Agents
and
THE LENDERS SIGNATORY HERETO


WELLS FARGO SECURITIES, LLC
DNB MARKETS, INC.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC., RBS SECURITIES INC. AND
U.S. BANK NATIONAL ASSOCIATION
Co-Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01    Defined Terms    1
Section 1.02    Use of Defined Terms    18
Section 1.03    Accounting Terms    18
Section 1.04    Interpretation    18
ARTICLE II AMOUNT AND TERMS OF LOANS    18
Section 2.01    Loans    18
Section 2.02    Repayment of Loans; Evidence of Debt    19
Section 2.03    Procedure for Borrowing    20
Section 2.04    Facility Fees and LC Fees    21
Section 2.05    Letters of Credit    21
Section 2.06    Reduction or Termination of Commitments    27
Section 2.07    Optional Prepayments    27
Section 2.08    Mandatory Prepayments    27
Section 2.09    Commitment Increases    28
Section 2.10    Interest    29
Section 2.11    Computation of Interest and Fees    31
Section 2.12    Funding of Borrowings    31
Section 2.13    Pro Rata Treatment and Payments    32
Section 2.14    Increased Cost of Loans    34
Section 2.15    Illegality    36
Section 2.16    Taxes    36
Section 2.17    Substitute Loan Basis    40
Section 2.18    Certain Prepayments or Continuations    41
Section 2.19    Certain Notices    41
Section 2.20    Minimum Amounts of Eurodollar Borrowings    41
Section 2.21    Break Funding Payments    41
Section 2.22    Swingline Loans    42
Section 2.23    Defaulting Lenders    43
Section 2.24    Extension of Maturity    46
ARTICLE III REPRESENTATIONS AND WARRANTIES    47
Section 3.01    Representations of the Borrower    47
ARTICLE IV AFFIRMATIVE COVENANTS    49
Section 4.01    Financial Statements and Other Information    49
Section 4.02    Notices of Material Events    50
Section 4.03    Compliance with Laws    51
Section 4.04    Use of Proceeds    51

i

--------------------------------------------------------------------------------




Section 4.05    Maintenance of Property; Insurance    51
Section 4.06    Books and Records; Inspections    51
Section 4.07    Payment of Obligations    52
Section 4.08    Material Contracts    52
ARTICLE V FINANCIAL COVENANT    52
Section 5.01    Consolidated Leverage Ratio    52
ARTICLE VI NEGATIVE COVENANTS    52
Section 6.01    Nature of Business    52
Section 6.02    Liens    53
Section 6.03    Transactions with Affiliates    54
Section 6.04    Indebtedness    55
Section 6.05    Restricted Payments    56
Section 6.06    [Reserved]    56
Section 6.07    Limitations on Sales and Leasebacks    56
Section 6.08    Fundamental Changes    56
ARTICLE VII CONDITIONS OF LENDING    57
Section 7.01    Conditions Precedent to Effectiveness    57
Section 7.02    Conditions Precedent to Loans    58
ARTICLE VIII EVENTS OF DEFAULT    58
Section 8.01    Events of Default    58
ARTICLE IX THE AGENTS    60
Section 9.01    Appointment and Authority    60
Section 9.02    Exculpatory Provisions    61
Section 9.03    Reliance by Administrative Agent    62
Section 9.04    Delegation of Duties    62
Section 9.05    Right to Indemnity    62
Section 9.06    Rights as a Lender    63
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders    63
Section 9.08    Events of Default    63
Section 9.09    Resignation of Administrative Agent    64
Section 9.10    No Other Duties, Etc.    64
Section 9.11    Administrative Agent May File Proofs of Claim    65
ARTICLE X MISCELLANEOUS    65
Section 10.01    Notices    65
Section 10.02    Waivers; Amendments    67
Section 10.03    Expenses; Indemnity; Damage Waiver    68
Section 10.04    Successors and Assigns    70

ii

--------------------------------------------------------------------------------




Section 10.05    Survival    74
Section 10.06    Counterparts; Integration; Effectiveness    74
Section 10.07    Severability    75
Section 10.08    Right of Setoff    75
Section 10.09    Governing Law; Jurisdiction; Consent to Service of
Process    75
Section 10.10    WAIVER OF JURY TRIAL    76
Section 10.11    Headings    76
Section 10.12    Confidentiality    76
Section 10.13    Replacement of Lenders    77
Section 10.14    USA Patriot Act Notice    78
Section 10.15    No Advisory or Fiduciary Responsibility    78
Section 10.16    Amendment and Restatement    79




Annexes, Schedules and Exhibits:
Annex I    (List of Commitments)
Annex II    (Maximum LC Issuance Amounts)


Schedule I    (Pricing Schedule)
Schedule II    (Affiliate Agreements)


Exhibit A    (Form of Note)
Exhibit B    (Assignment and Assumption)
Exhibit C    (Form of Notice of Commitment Increase)
Exhibit D-l    (Form of U.S. Tax Certificate for Foreign Lenders That Are Not
Partnerships)
Exhibit D-2    (Form of U.S. Tax Certificate for Foreign Participants That Are
Not Partnerships)
Exhibit D-3    (Form of U.S. Tax Certificate for Foreign Participants That Are
Partnerships)
Exhibit D-4    (Form of U.S. Tax Certificate for Foreign Lenders That Are
Partnerships)

iii

--------------------------------------------------------------------------------




This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
February 26, 2014 (the “Effective Date”), by and among WESTERN GAS PARTNERS, LP,
a limited partnership organized under the laws of the State of Delaware (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent (herein, together with its successors in such capacity, the
“Administrative Agent”), DNB BANK ASA, NEW YORK BRANCH as Syndication Agent
(herein, together with its successors and assigns, the “Syndication Agent”), THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITIBANK, N.A., THE ROYAL BANK OF SCOTLAND,
PLC and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (herein,
together with their successors and assigns, each a “Documentation Agent”), and
each of the Lenders that is a signatory hereto or which becomes a signatory
hereto pursuant to Section 10.04 (individually, together with its successors and
assigns, a “Lender” and collectively, the “Lenders”).
WHEREAS, the Borrower, certain of the Lenders, the Administrative Agent and the
other parties thereto entered into the Existing Revolving Credit Agreement (as
defined below); and
WHEREAS, the Borrower has requested and the Lenders have consented to the
amendment and restatement of the Existing Revolving Credit Agreement, and the
renewal and extension of all obligations and Indebtedness thereunder.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree that the Existing Revolving Credit Agreement is
amended and restated as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, and unless the context
otherwise requires, the following terms shall have the meanings set out
respectively after each:
“Acquired Indebtedness” — (i) with respect to any Person that becomes a
Subsidiary after the Effective Date as the result of an Acquisition,
Indebtedness of such Person and its Subsidiaries (including, for the avoidance
of doubt, Indebtedness incurred in the ordinary course of such Person’s business
to acquire assets used or useful in its business) existing at the time such
Person becomes a Subsidiary that was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary and (ii) with respect to the
Borrower or any Subsidiary, any Indebtedness of a Person (including, for the
avoidance of doubt, Indebtedness incurred in the ordinary course of such
Person’s business to acquire assets used or useful in its business), other than
the Borrower or a Subsidiary, existing at the time such Person is merged with or
into the Borrower or a Subsidiary, or Indebtedness expressly assumed by the
Borrower or any Subsidiary in connection with the acquisition of an asset or
assets from such Person, which Indebtedness was not, in any case, incurred by
such other Person in connection with, or in contemplation of, such merger or
acquisition.

1

--------------------------------------------------------------------------------




“Acquisition” — the acquisition by any Person, in a single transaction or in a
series of related transactions, of property or assets (other than capital
expenditures in the ordinary course of business) of, or of a business unit or
division of, another Person or at least a majority of the Equity Interests
having ordinary voting power for the election of directors, managing general
partners or the equivalent of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.
“Administrative Agent” — as defined in the preamble hereof.
“Administrative Questionnaire” — an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” — as defined in Section 2.18.
“Affiliate” — with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.
“Agents” — each of the Administrative Agent, the Syndication Agent and the
Documentation Agents.
“Agent Parties” — as defined in Section 10.01(d).
“Agreement” — this Second Amended and Restated Revolving Credit Agreement, as
the same may from time to time be amended, modified, supplemented or restated.
“Alternate Base Rate” — for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
“Alternate Base Rate Loans” — Revolving Loans hereunder at all times when they
bear interest at a rate based upon the Alternate Base Rate.
“Anadarko” — Anadarko Petroleum Corporation, a Delaware corporation.
“Anti-Corruption Laws” — FCPA and all other laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.

2

--------------------------------------------------------------------------------




“Applicable Percentage” — with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Revolving Loans
and LC Exposure.
“Arrangers” — Wells Fargo Securities, LLC, DNB Markets, Inc., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global Markets Inc., RBS Securities Inc.
and U.S. Bank National Association.
“Assignment and Assumption” — an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit B or any other form approved by the Administrative Agent.
“Base Rate Margin” — a rate per annum determined in accordance with the Pricing
Schedule.
“Board” — the Board of Governors of the Federal Reserve System.
“Board of Directors” — with respect to a Person, the board of directors or other
governing body of such Person.
“Borrower” — Western Gas Partners, LP, a Delaware limited partnership or
permitted successor and assigns under Section 10.04.
“Borrowing” — (a) Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect or (b) a Swingline Loan.
“Borrowing Date” — each Business Day specified in a notice pursuant to Section
2.03 as a date on which the Borrower requests (or is deemed to have requested)
the Lenders to make Loans.
“Borrowing Request” — a request by the Borrower for a Borrowing in accordance
with Section 2.03.
“Business Day” — any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Capital Lease” — as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in accordance with GAAP,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

3

--------------------------------------------------------------------------------




“Change in Law” — means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any applicable law, treaty or governmental regulation,
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” — (a) Anadarko shall cease to own, directly or indirectly,
51% of the voting ownership interest of the General Partner, or (b) the General
Partner shall cease to either be or control the sole general partner of the
Borrower.
“CI Lender” — as defined in the definition of “Notice of Commitment Increase.”
“Code” — the Internal Revenue Code of 1986, as amended from time to time.
“Commission” — the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after the execution of this Agreement such Commission is not existing and
performing the duties now assigned to it, then the body performing such duties
at such time.
“Commitment” — with respect to (a) each Lender that is a Lender on the Effective
Date, the total aggregate commitment of such Lender to make Revolving Loans
pursuant to Section 2.01 and to acquire participations in Letters of Credit and
Swingline Loans pursuant to Section 2.05 and Section 2.22, respectively and (b)
any Lender that becomes a Lender after the Effective Date, the amount specified
as such Lender’s “Commitment” in the Assignment and Assumption pursuant to which
such Lender assumed a portion of the aggregate Commitments, in each case, as
such commitment may be changed from time to time pursuant to the terms of this
Agreement. The initial amount of each Lender’s Commitment is set forth on Annex
I, or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The aggregate amount of the Commitments
as of the Effective Date is $1,200,000,000.
“Commitment Increase” — as defined in Section 2.09(a).
“Commitment Increase Effective Date” — as defined in Section 2.09(a)(iii).
“Communications” — as defined in Section 10.01(d).
“Consenting Lenders” — as defined in Section 2.24(b).

4

--------------------------------------------------------------------------------




“Consolidated EBITDA” — for any period, an amount equal to Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income for such period, the aggregate amount of (a) taxes based on or
measured by income, (b) Consolidated Interest Expense, (c) depreciation and
amortization expenses and (d) non-cash equity-based or similar non-cash
incentive-based awards or arrangements, non-cash compensation expense or costs,
including any such non-cash charges arising from stock options, restricted stock
grants or other non-cash equity incentive grants; provided that, at the
Borrower’s option, and subject to the approval of the Administrative Agent (such
approval not to be unreasonably withheld or delayed), Consolidated EBITDA shall
be calculated by giving effect to Material Project EBITDA Adjustments.
“Consolidated Indebtedness” — at any time, the Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis as of such time in
accordance with GAAP.
“Consolidated Interest Expense” — for any period, the sum (determined without
duplication) of the aggregate gross interest expense (excluding, for the
avoidance of doubt, any interest income) of the Borrower and its Subsidiaries
for such period, including to the extent included in interest expense under
GAAP: (a) amortization of debt discount and (b) capitalized interest.
“Consolidated Leverage Ratio” — as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Consolidated Indebtedness on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such day.
“Consolidated Net Income” — for any period of four consecutive fiscal quarters,
the net income of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; provided that: (A) Consolidated
Net Income shall not include (i) extraordinary gains or extraordinary losses,
(ii) net gains and losses in respect of disposition of assets other than in the
ordinary course of business, (iii) gains or losses attributable to write-ups or
write-downs of assets including unrealized gains or losses with respect to
hedging and derivative activities, (iv) gains or losses attributable to any
Joint Venture or Non-Wholly Owned Subsidiary, unless such gains are actually
distributed to the Borrower or its Subsidiaries in cash and (v) the cumulative
effect of a change in accounting principles, all as reported in the Borrower’s
consolidated statement(s) of income for the relevant period(s) prepared in
accordance with GAAP; and (B) if the Borrower or any Subsidiary shall acquire or
dispose of any property during such period, then Consolidated Net Income shall
be calculated after giving pro forma effect to such acquisition or disposition,
as if such acquisition or disposition had occurred on the first day of such
period.
“Consolidated Net Tangible Assets” — as of any date of determination, the total
amount of assets of the Borrower and its Subsidiaries determined on a
consolidated basis after deducting therefrom the value (net of any applicable
reserves) of all current liabilities (excluding (i) any current liabilities that
by their terms are extendable or renewable at the option of the obligor thereon
to a time more than 12 months after the time as of which the amount thereof is
being computed, and (ii) current maturities of long-term debt), goodwill, trade
names, trademarks, patents and other like intangible net assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Borrower and its Subsidiaries for the most recently completed
fiscal quarter, in accordance with GAAP.

5

--------------------------------------------------------------------------------




“Control” — the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract, or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Credit Exposure” — LC Exposure, Revolving Credit Exposure, Swingline Exposure,
or any thereof.
“Debtor Relief Laws” — the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declining Lender” — as defined in Section 2.24(d).
“Default” — an event which with the giving of notice or the passage of time, or
both, would constitute an Event of Default.
“Defaulting Lender” — subject to Section 2.23(e), any Lender that (a)(i) has
failed to fund any portion of its Loans or participations in Letters of Credit
or Swingline Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable Event
of Default, shall be specifically identified in such writing) has not been
satisfied, (ii) has otherwise failed to pay over to the Administrative Agent,
any Issuing Bank, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit and Swingline Loans) within one Business Day of the date
when due, unless such amount is the subject of a good faith dispute, (iii) has
notified the Borrower, the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement (iv) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations under this Agreement (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iv) upon receipt of such written confirmation by the Administrative Agent and
the Borrower) or (v) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, or (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets

6

--------------------------------------------------------------------------------




or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender, or (b)
assigns or transfers all or a part of its rights hereunder without the prior
written consent of the Borrower, unless such assignment or transfer is made
without the consent of the Borrower pursuant to Section 10.04(b)(i)(A).
“Documentation Agent” — as defined in the preamble hereof.
“Domestic Lending Office” — initially, the office of a Lender designated as such
in its Administrative Questionnaire, and thereafter such other office of such
Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
“Effective Date” — as defined in the preamble.
“Environmental Laws” — to the extent relating to exposure to hazardous or toxic
substances or materials, any applicable and legally enforceable requirement of
any Governmental Authority pertaining to (a) the protection of human health,
safety, and the indoor or outdoor environment, (b) the conservation, management,
or use of natural resources and wildlife, (c) the protection or use of surface
water and groundwater, (d) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, release,
threatened release, abatement, removal, remediation or handling of, or exposure
to, any hazardous or toxic substance or material or (e) pollution (including any
release to land surface water and groundwater) and includes, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
USC 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 USC 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air Act, as amended, 42
USC 7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq.,
Hazardous Materials Transportation Law, 49 USC App. 1501 et seq., Occupational
Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act
of 1990, 33 USC 2701 et seq., Emergency Planning and Community Right to Know Act
of 1986, 42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC
4321 et seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et
seq., any analogous implementing or successor law, and any amendment, rule,
regulation, order, or directive issued thereunder.
“Equity Interests” — shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such Equity
Interest.
“ERISA” — the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate” — any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.

7

--------------------------------------------------------------------------------




“ERISA Event” — (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan subject to Title IV
of ERISA (other than an event for which the 30-day notice period is waived), (b)
the withdrawal of the Borrower, a Subsidiary or any ERISA Affiliate from a Plan
subject to Title IV of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the failure of a Plan
to meet the minimum funding standards under Section 412 of the Code or Section
302 of ERISA (determined without regard to Section 412(c) of the Code or Section
302(c) of ERISA), (d) the incurrence by the Borrower, any Subsidiary or any of
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the Pension Benefit Guaranty Corporation or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans subject to Title IV of ERISA or to appoint a trustee to administer any
Plan subject to Title IV of ERISA, (f) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan subject to Title IV of ERISA or
Multiemployer Plan, (g) the failure of a Plan subject to Title IV of ERISA to
satisfy the requirements of Section 401(a)(29) of the Code, Section 436 of the
Code or Section 206(g) of ERISA, or (h) the receipt by the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the imposition of withdrawal liability under Section 4202 of
ERISA, or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent,” in “reorganization,” in “endangered status,” or in “critical
status” (within the meaning assigned to such terms under ERISA).
“Eurodollar Lending Office” — initially, the office of a Lender designated as
such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
“Eurodollar Loan” — a Loan denominated in Dollars that bears interest at a rate
based upon the LIBO Rate.
“Eurodollar Margin” — a rate per annum determined in accordance with the Pricing
Schedule.
“Event of Default” — as defined in Section 8.01.

8

--------------------------------------------------------------------------------




“Excluded Taxes” — means any of the following Taxes imposed on or with respect
to or required to be withheld from a payment to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower under any Loan Document, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.16, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such recipient’s failure to comply
with Section 2.16(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Existing Revolving Credit Agreement” — the Amended and Restated Revolving
Credit Agreement, dated as of March 24, 2011, among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and the lenders parties
thereto, as amended by the First Amendment to Amended and Restated Revolving
Credit Agreement, dated as of February 7, 2013.
“Extension Effective Date” — as defined in Section 2.24(b).
“Extension of Credit” — the making of any Loan or the issuance of any Letter of
Credit.
“Facility Fee” — as defined in Section 2.04(a).
“Facility Fee Rate” — a rate per annum determined daily in accordance with the
Pricing Schedule.
“FATCA” — Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.
“FCPA” — the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” — for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

9

--------------------------------------------------------------------------------




“Financial Officer” — the chief financial officer, principal accounting officer,
treasurer or controller of the Borrower or any other officer or employee that
any of the foregoing may, in accordance with the Borrower’s customary business
practices, designate to act as a Financial Officer by notice to the
Administrative Agent in accordance with this Agreement.
“Fitch” — Fitch, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Foreign Lender” — any Lender that is not a U.S. Person.
“Fronting Exposure” — at any time there is a Defaulting Lender, (a) with respect
to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
secured by cash collateral in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Swingline Exposure other than Swingline Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
“GAAP” — generally accepted accounting principles in the United States of
America, as in effect from time to time.
“General Partner” — Western Gas Holdings, LLC, a Delaware limited liability
company.
“Governmental Authority” — the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Indebtedness” — any indebtedness which (a) is for money borrowed, (b)
represents the deferred purchase price of property or assets purchased, except
trade accounts payable in the ordinary course of business, (c) is in respect of
a capitalized lease or (d) is in respect of a guarantee of any of the foregoing
obligations of another Person.
“Indemnified Taxes” — (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee” — as defined in Section 10.03(b).
“Information” — as defined in Section 10.12.
“Information Memorandum” — the Executive Summary dated January 2014 relating to
the Borrower and the Transactions.
“Interest Election Request” — as defined in Section 2.10(c).

10

--------------------------------------------------------------------------------




“Interest Payment Date” — (a) as to any Alternate Base Rate Loan (other than the
Swingline Loans and except as provided in Section 2.18), the end of any calendar
quarter with respect thereto and, as to any Lender, the Maturity Date for such
Lender, (b) as to any Eurodollar Loan (other than the Swingline Loans), the last
day of the Interest Period with respect thereto, and, for Interest Periods
longer than 3 months, each date which is 3 months, or a whole multiple thereof,
from the first day of such Interest Period and (c) as to any Swingline Loan, the
day such Swingline Loan is paid.
“Interest Period” — with respect to any Eurodollar Loan, (i) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending 1 week or 1, 2, 3, 6 or, to
the extent funds are available to all Lenders, 12 months thereafter, as selected
by the Borrower in its Borrowing Request or Interest Election Request, as the
case may be, given with respect thereto, and (ii) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending 1 week or 1, 2, 3, 6 or, to the extent funds are
available, as determined by the Administrative Agent, 12 months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than two Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that (A) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (B) any Interest Period (other than a 1
week Interest Period) that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.
“Investment Grade Rating” — the rating of senior unsecured non-credit enhanced
publicly held debt of such Person, by at least two of the three rating agencies
as follows: BBB- or better by S&P or Baa3 or better by Moody’s or BBB- or better
by Fitch.
“Issuing Banks” — Wells Fargo Bank, National Association, DNB Bank ASA, New York
Branch, and any other consenting Lender reasonably acceptable to the
Administrative Agent. Any Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit requested by the Borrower in accordance with this
Agreement to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Joint Venture” — any Person, other than an individual, the Borrower or a Wholly
Owned Subsidiary of the Borrower, in which the Borrower or a Subsidiary of the
Borrower holds or acquires no more than 50% of such Person’s Equity Interests
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership) excluding warrants, options or
unexercised rights to acquire or purchase an Equity Interest.
“LC Disbursement” — a payment made by an Issuing Bank pursuant to a Letter of
Credit issued by such Issuing Bank.

11

--------------------------------------------------------------------------------




“LC Exposure” — at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit issued for the account of the Borrower at such
time, plus (b) the aggregate amount of all LC Disbursements that the Borrower is
obligated to reimburse but which have not yet been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender at any time shall be
equal to its Applicable Percentage of the total LC Exposure at such time.
“LC Fees” — as defined in Section 2.04(b).
“LC Issuance Limit” — for the Issuing Banks, a maximum aggregate amount of
$75,000,000.
“Lender” and “Lenders” — as defined in the preamble hereof. Unless the context
otherwise requires, the term “Lender” includes the Swingline Lender.
“Letter of Credit” — any stand-by letter of credit issued after the Effective
Date pursuant to this Agreement.
“LIBO Rate” — with respect to any Eurodollar Borrowing for any Interest Period,
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) appearing at
Reuters Screen LIBOR01 Page (or any successor to or substitute for such index,
providing rate quotations comparable to those currently provided on such page of
such index, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Lien” — with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance, lien (statutory
or otherwise), preference, priority or charge of any kind (including any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the Uniform Commercial Code as adopted and in
effect in the relevant jurisdiction or other similar recording or notice
statute, and any lease in the nature thereof) in respect of such asset to secure
(or perfect) or provide for payment of any obligation.
“Loan” — the Revolving Loans made by the Lenders to the Borrower pursuant to
this Agreement. Unless the context otherwise requires, the term “Loan” includes
a Swingline Loan.
“Loan Document(s)” — this Agreement, any Notes and each and every other
agreement executed by the Borrower in connection with this Agreement.

12

--------------------------------------------------------------------------------




“Majority Lenders” — at any time, Lenders holding more than 50.0% of the then
aggregate outstanding amount of the Revolving Loans, LC Exposure and Swingline
Exposure held by the Lenders or, if no such principal amount, LC Exposure or
Swingline Exposure is then outstanding, the Lenders having more than 50.0% of
the Commitments; provided that the Credit Exposures and unused Commitments held
or deemed held by, any Defaulting Lender shall be excluded for the purposes of
making a determination of Majority Lenders.
“Margin Regulations” — Regulations T, U and X of the Board.
“Material Adverse Change” — any change occurring since December 31, 2012 in the
consolidated financial position or results of operations of the Borrower and its
Subsidiaries taken as a whole that has had or could reasonably be expected to
have the effect of preventing the Borrower from carrying on its business or from
meeting its current and anticipated material obligations on a timely basis.
“Material Project” — any capital construction or expansion project of the
Borrower or its Subsidiaries that has an aggregate capital cost or budgeted
capital cost to Borrower or its Subsidiaries in excess of $20,000,000.
“Material Project EBITDA Adjustments” — with respect to each Material Project,
(A) prior to completion of the Material Project, a percentage (equal to the
then-current completion percentage of the Material Project) of an amount to be
determined by the Borrower as the projected Consolidated EBITDA attributable to
such Material Project (such amount to be determined by the Borrower in good
faith and in a commercially reasonable manner based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts and projected revenues from such contracts, capital costs and
expenses, scheduled completion, and other factors mutually agreed upon by the
Borrower and the Administrative Agent) which shall be added, at the Borrowers’
option, to actual Consolidated EBITDA for the fiscal quarter in which
construction of such Material Project commences and for each fiscal quarter
thereafter until completion of the Material Project (net of any actual
Consolidated EBITDA attributable to such Material Project following its
completion), provided that if construction of the Material Project is not
completed by the scheduled completion date, then the foregoing amount shall be
reduced by the following percentage amounts depending on the period of delay for
completion (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) longer than 90 days, but not more than 180 days, 25%,
(ii) longer than 180 days but not more than 270 days, 50%, and (iii) longer than
270 days, 100%; and (B) beginning with the first full fiscal quarter following
completion of the Material Project and for the two immediately succeeding fiscal
quarters, an amount equal to the projected Consolidated EBITDA attributable to
the Material Project for the balance of the four full fiscal quarter period
following completion shall be added to the actual Consolidated EBITDA
attributable to the Material Project for such fiscal quarter or quarters for
determining Consolidated EBITDA for the fiscal quarter then ending and the
immediately preceding three fiscal quarters.

13

--------------------------------------------------------------------------------




Notwithstanding the foregoing, with respect to any compliance certificate sent
by the Borrower to the Administrative Agent in determining compliance with the
financial covenants set forth in ARTICLE V hereof: (i) all Material Project
EBITDA Adjustments to Consolidated EBITDA will not be deemed accepted unless the
Borrower shall have delivered to the Administrative Agent, and the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld), written pro forma projections of Consolidated EBITDA attributable to
such Material Project (together with a reasonably detailed explanation of the
basis therefor) and such other information and documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) the aggregate
amount of all Material Project EBITDA Adjustments during any period shall be
limited to 15% of the total actual Consolidated EBITDA for such period (which
total actual Consolidated EBITDA shall be determined without including any
Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions as provided in the definition of Consolidated EBITDA).
“Material Subsidiary” — any Subsidiary which as of any relevant date either (i)
represents more than five percent (5%) of the Consolidated Net Income of the
Borrower for the preceding period of four (4) consecutive fiscal quarters for
which financial statements are then available or (ii) if such Subsidiary were
formed or acquired during such period, would have represented more than five
percent (5%) of Consolidated Net Income assuming that Consolidated Net Income
were calculated after giving pro forma effect to such acquisition or formation,
as if it had occurred on the first day of such period.
“Maturity Date” — with respect to any Lender, the later of (a) February 26, 2019
and (b) if such Lender is a Consenting Lender with respect to a Maturity Date
extension pursuant to Section 2.24, such extended Maturity Date.
“Moody’s” — Moody’s Investors Service, Inc., and any successor thereto that is a
nationally recognized rating agency.
“Multiemployer Plan” — a multiemployer Plan as defined in section 3(37) or 4001
(a)(3) of ERISA that is subject to Title IV of ERISA and to which the Borrower,
a Subsidiary or an ERISA Affiliate is making, or accruing an obligation to make,
contributions.
“New Funds Amount” —the amount equal to the product of a CI Lender’s Commitment
represented as a percentage of the aggregate total Commitments after giving
effect to the Commitment Increase times the aggregate principal amount of the
outstanding Revolving Loans immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Revolving Loans as a result of
any Revolving Borrowings made after giving effect to the Commitment Increase on
such Commitment Increase Effective Date).
“Non-Wholly Owned Subsidiary” — any Subsidiary other than a Wholly Owned
Subsidiary.
“Note” — any promissory note of the Borrower payable to a Lender in
substantially the form attached hereto as Exhibit A.

14

--------------------------------------------------------------------------------




“Notice of Commitment Increase” — a notice in the form of Exhibit C specifying
(i) the proposed Commitment Increase Effective Date for any Commitment Increase,
(ii) the amount of the requested Commitment Increase, (iii) the amount of such
Commitment Increase agreed to by each then existing Lender and evidence of such
agreement reasonably satisfactory to the Administrative Agent, such Lender and
the Borrower, (iv) the identity of each financial institution not already a
Lender (which such financial institution shall be reasonably acceptable to the
Administrative Agent), which has agreed with the Borrower to become a Lender to
effect such Commitment Increase, accompanied by evidence reasonably satisfactory
to the Administrative Agent, such CI Lender and the Borrower of such CI Lender’s
agreement thereto and its joinder to this Agreement and (v) the amount of the
respective Commitments of the then existing Lenders and any such CI Lenders from
and after the Commitment Increase Effective Date. Each such existing Lender or
new Lender referenced in (iii) or (iv) being a “CI Lender”.
“OFAC” — The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” — means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Taxes” — any and all present or future stamp or documentary, intangible,
recording, filing or similar taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery, performance, registration or
enforcement of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement, except for any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 10.13).
“Participant” — as defined in Section 10.04(c).
“Participant Register” — as defined in Section 10.04(c).
“Permitted Acquisition” — an Acquisition by the Borrower or any of its
Subsidiaries, so long as (i) no Default or Event of Default is in existence or
would be created thereby and (ii) (x) a substantial part of the assets of the
Person (including any Joint Venture) or (y) the assets being acquired by the
Borrower or such Subsidiaries are in each case commonly understood to be in or
related to the midstream energy business.
“Person” — any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority or other business entity.

15

--------------------------------------------------------------------------------




“Plan” — any employee pension benefit plan, as defined in section 3(2) of ERISA
but excluding any Multiemployer Plan, which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower, a
Subsidiary or an ERISA Affiliate.
“Platform” — as defined in Section 10.01(d).
“Post-Default Rate” — as defined in Section 2.10(a).
“Pricing Schedule” — the schedule attached hereto as Schedule I and identified
as such.
“Prime Rate” — the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.
“Principal Amount” — the outstanding principal amount of any Loan.
“Reducing Percentage Lender” — each then existing Lender immediately prior to
giving effect to a Commitment Increase, which Lender shall not increase its
respective Commitment in connection with such Commitment Increase (with the
result that the relative percentage of the aggregate total Commitments of such
Lender shall be reduced after giving effect to such Commitment Increase).
“Reduction Amount” — the amount by which a Reducing Percentage Lender’s
outstanding Revolving Loans decrease as a result of a Commitment Increase on any
Commitment Increase Effective Date (without regard to the effect of any
Revolving Borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).
“Register” — as defined in Section 10.04(b)(iv).
“Related Parties” — with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.

16

--------------------------------------------------------------------------------




“Restricted Payment” — any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
“Revolving Commitment Termination Date” — the earliest of:
(a)    the Maturity Date;
(b)    the date on which the Commitments are terminated in full or reduced to
zero pursuant to Section 2.06; or
(c)    the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to ARTICLE VIII.
“Revolving Credit Exposure” — at any time, the aggregate outstanding principal
amount of Revolving Loans made by any Lender at such time.
“Revolving Loan” — any Loan made by the Lenders pursuant to Section 2.01(a) of
this Agreement.
“Revolving Period” — the period from and including the Effective Date to but
excluding the Revolving Commitment Termination Date.
“S&P” — Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto that is a nationally recognized rating
agency.
“Sale and Leaseback Transaction” — as defined in Section 6.07.
“Sanctioned Entity” — (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in a country,
in each case, that is subject to a country sanctions program administered and
enforced by OFAC, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Person” — a person named on the list of Specially Designated
Nationals maintained by OFAC, or any similar list maintained by the U.S. State
Department, the U.S. Department of Commerce, the U.S. Department of the Treasury
or any other U.S. Governmental Authority, or maintained by the United Nations
Security Council, the European Union or any member state thereof, as may be
amended, supplemented or substituted from time to time.

17

--------------------------------------------------------------------------------




“Subsidiary” — with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, reference in this Agreement to a “Subsidiary” or the
“Subsidiaries” refers to a Subsidiary or the Subsidiaries of the Borrower.
“Swingline Exposure” — at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” — Wells Fargo Bank, National Association, in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” — a Loan made pursuant to Section 2.22.
“Syndication Agent” — as defined in the preamble hereof.
“Taxes” — any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) and interest
or penalties in respect thereof imposed by any Governmental Authority.
“Transactions” — the execution, delivery, and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of the Loans, the use
of the proceeds thereof, and the issuance of Letters of Credit hereunder.
“Type” — as to any Loan or Borrowing, its nature as an Alternate Base Rate Loan
or an Alternate Base Rate Borrowing, a Eurodollar Loan or a Eurodollar
Borrowing.
“US” or “United States” — the United States of America, its fifty states, and
the District of Columbia.
“US Dollars” or “US$” or “$” or “Dollars” — lawful money of the United States of
America.
“USA Patriot Act” — as defined in Section 10.14.
“U.S. Person” — any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”— as defined in Section 2.16(e)(ii)(B)(iii).

18

--------------------------------------------------------------------------------




“Wholly Owned Subsidiary” — any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly Owned Subsidiaries.
“Withholding Agent”— the Borrower and the Administrative Agent.
Section 1.02    Use of Defined Terms. Any defined term used in the plural
preceded by the definite article shall be taken to encompass all members of the
relevant class. Any defined term used in the singular preceded by “any” shall be
taken to indicate any number of the members of the relevant class.
Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in each case in accordance with GAAP as in effect from
time to time; provided that unless the Borrower and the Majority Lenders shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants contained herein is computed such that all
such computations shall be conducted utilizing financial information presented
consistently with prior periods.
Section 1.04    Interpretation The word “including” (and with correlative
meaning “include”) means including, without limitation, the generality of any
description preceding such term.


ARTICLE II
AMOUNT AND TERMS OF LOANS
Section 2.01    Loans.
(a)    Subject to the terms and conditions of this Agreement, from time to time
during the Revolving Period, each Lender severally agrees to make Revolving
Loans in US Dollars to the Borrower in an aggregate principal amount that will
not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Credit Exposures of all Lenders
exceeding the total Commitments. Within the foregoing limits, the Borrower may
use the Commitments by borrowing, repaying and prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
(b)    Each Loan shall be made only during the Revolving Period as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

19

--------------------------------------------------------------------------------




(c)    Subject to Section 2.17, the Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof, as determined by the
Borrower. Eurodollar Loans shall be made and maintained by each Lender at either
its Eurodollar Lending Office or its Domestic Lending Office, at its option,
provided that the exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement or
create or increase any obligation of the Borrower not otherwise arising, or
arising in such increased amount, under Section 2.14.
Section 2.02    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date in respect of such Lender, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding; provided
further, that all Loans shall be paid on such earlier date upon which the
maturity of the Loans shall have been accelerated pursuant to ARTICLE VIII.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) and
(c) of this Section 2.02 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender in substantially
the form attached hereto as Exhibit A. Thereafter, the Loans evidenced by such
Note and interest thereon shall, at all times (including after assignment
pursuant to Section 10.04), be represented by one or more Notes in such form
payable to the payee named therein or its registered assigns.

20

--------------------------------------------------------------------------------




(f)    Each Lender is authorized to and shall record the date, Type and amount
of each Loan made by such Lender, each continuation thereof, each conversion of
all or a portion thereof to the same or another Type, and the date and amount of
each payment of principal with respect thereto on the schedule annexed to and
constituting a part of its Note from the Borrower. No failure to make or error
in making any such recording as authorized hereby shall affect the validity of
the obligations of the Borrower to repay the Principal Amount of the Loans made
to the Borrower with interest thereon as provided in Section 2.10 or the
validity of any payment thereof made by the Borrower. Each Lender shall, at the
request of the Borrower, deliver to the Borrower copies of the Borrower’s Note
and the schedules annexed thereto.
Section 2.03    Procedure for Borrowing. The Borrower may borrow Loans on any
Business Day; provided that the Borrower shall notify the Administrative Agent
by telephone of the Borrowing (the “Borrowing Request”) not later than 1:00
p.m., New York City time (a) three (3) Business Days prior to the Borrowing
Date, in the case of Eurodollar Loans, and (b) on the Borrowing Date, in the
case of Alternate Base Rate Loans. Each telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify (i) the amount to be borrowed, (ii) the
Borrowing Date, (iii) whether the Borrowing is to consist of Eurodollar Loans,
Alternate Base Rate Loans, or a combination thereof (in each case stating the
amounts and currency requested), (iv) in the case of Eurodollar Loans, the
length of the Interest Period(s) therefor, and (v) the location and number of
the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.12. Each Borrowing shall be in an aggregate
principal amount not less than the lesser of (i) $10,000,000 or a whole multiple
of $5,000,000 in excess thereof, and (ii) the then unused Commitments available
to the Borrower. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each Borrowing available to the Administrative Agent for the
account of the Borrower in accordance with Section 2.12. The proceeds of each
such Borrowing of Revolving Loans will be made available to the Borrower by the
Administrative Agent in accordance with Section 2.12.
Section 2.04    Facility Fees and LC Fees.
(a)    Subject to Section 2.04(c), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than to the
Defaulting Lenders, if any) a Facility Fee from the Effective Date to, but not
including, the Maturity Date or such earlier date upon which the Commitments
shall terminate or be reduced to zero as provided herein, computed at the
Facility Fee Rate on the daily amount of the Commitment of such Lender (whether
used or unused) (the “Facility Fee”); provided that, if such Lender continues to
have any Credit Exposure after its Commitment terminates, then such Facility Fee
shall continue to accrue on the daily amount of such Lender’s Credit Exposure
from and including the date on which its Commitment terminates to, but not
including, the date on which such Lender ceases to have any Credit Exposure.

21

--------------------------------------------------------------------------------




(b)    Subject to Section 2.23(d), the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than to the
Defaulting Lenders, if any) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same rate as the
Eurodollar Margin on the average daily amount of such Lender’s LC Exposure to
the Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank thereof an issuing fee payable on the date a Letter of Credit is
issued for the account of the Borrower, which shall be the normal issuing fee
for letters of credit issued by such Issuing Bank, not to be less than the
greater of $500 or 0.150% times the face amount of such Letter of Credit
(collectively, the “LC Fees”).
(c)    Facility Fees and LC Fees payable to any Lender shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2014, and on the Maturity Date with respect to
such Lender or, with respect to Facility Fees, on such earlier date as the
Commitments shall terminate or be reduced to zero as provided herein. All
accrued Facility Fees and LC Fees payable to any Lender which are not paid on or
before the Maturity Date with respect to such Lender shall be due and payable on
demand.
Section 2.05    Letters of Credit.
(a)    Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any other Person, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank issuing such Letter of Credit, at any time and from time to
time prior to the Revolving Commitment Termination Date; provided that no
Issuing Bank shall be obligated to issue any Letter of Credit (i) that would
result in the aggregate undrawn or drawn and unreimbursed amount of Letters of
Credit outstanding issued by all Issuing Banks to exceed the LC Issuance Limit
or (ii) at any time a Lender is a Defaulting Lender, unless, in the case of this
clause (ii), (A) such Defaulting Lender’s Applicable Percentage of such Issuing
Bank’s percentage of the LC Exposure has been reallocated to the other Lenders
as provided in Section 2.23(c) and/or (B) such Issuing Bank has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuing Bank (in its sole and reasonable discretion) with the Borrower or such
Lender to eliminate such Issuing Bank’s Fronting Exposure with respect to such
Letter of Credit as provided in Section 2.05(k); provided further that no
Issuing Bank shall be obligated to issue any Letter of Credit that would result
in the aggregate undrawn or drawn and unreimbursed amount of Letters of Credit
outstanding issued by such Issuing Bank to exceed the “Maximum LC Issuance
Amount” for such Issuing Bank set forth opposite such Issuing Bank’s name on
Annex II attached hereto (as may be amended from time to time by the
Administrative Agent, the Borrower and each Issuing Bank affected thereby). In
the event of (i) any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing

22

--------------------------------------------------------------------------------




Bank relating to any Letter of Credit, or (ii) any terms and conditions
supplemental to the terms and conditions of this Agreement contained in any such
form of letter of credit application or such other agreement, in each case, the
terms and conditions of this Agreement shall control and such supplemental terms
and conditions shall be ignored.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by such Issuing Bank) to the appropriate Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension and the continuation of a Letter of Credit hereunder by the
deemed issuance thereof hereunder (i) the LC Exposure shall not exceed the
unused Commitments of all Lenders, (ii) the Credit Exposure shall not exceed the
total Commitments, (iii) the requested Letter of Credit shall not result in the
Issuing Banks having outstanding Letters of Credit in an aggregate undrawn or
drawn and unreimbursed amount in excess of the LC Issuance Limit and (iv) the
requested Letter of Credit shall not result in such Issuing Bank having
outstanding Letters of Credit in excess of the “Maximum LC Issuance Amount” for
such Issuing Bank set forth opposite such Issuing Bank’s name on Annex II
attached hereto (as may be amended from time to time by the Administrative
Agent, the Borrower and each Issuing Bank affected thereby); provided that no
Issuing Bank shall issue, amend, renew or extend any Letter of Credit if such
Issuing Bank shall have received written notice (which has not been rescinded)
from the Administrative Agent or any Lender that any applicable condition
precedent to the issuance, amendment, renewal or extension of such Letter of
Credit has not been satisfied at the requested time of issuance, amendment,
renewal or extension of such Letter of Credit.
(c)    Each Letter of Credit shall be denominated in US Dollars and shall expire
at or prior to the close of business on the date selected by the Borrower, which
shall not be later than the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that a
Letter of Credit may expire after the Maturity Date if the Borrower provides to
the Issuing Bank thereof at any time on or prior to the date that is five (5)
Business Days prior to the Maturity Date, an amount of cash collateral equal to
the LC Exposure of such Letter of Credit as of such date plus any accrued and
unpaid interest thereon.

23

--------------------------------------------------------------------------------




(d)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank thereof or the Lenders, such Issuing Bank hereby grants to
each Lender, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of an Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.05(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    If an Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, the Borrower shall reimburse such LC Disbursement in US Dollars by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is not received prior to such time on the day of receipt;
provided that, with respect to any such payment owing by the Borrower prior to
the Revolving Commitment Termination Date, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 (or Section 2.22 in the case of a Swingline Loan) that such payment be
financed with an Alternate Base Rate Loan or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.12 with respect to Loans
made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by the Administrative Agent
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement shall not constitute

24

--------------------------------------------------------------------------------




a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)    To the extent permitted by law, the Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank thereof under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. To the
extent permitted by law, none of the Administrative Agent, the Lenders, or the
Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank thereof; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. To the extent permitted by law, the parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank, such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank thereof may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    An Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit issued thereby. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to

25

--------------------------------------------------------------------------------




give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    If an Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date specified in
Section 2.05(e), the unpaid amount thereof shall bear interest, for each day
from and including the date such reimbursement is due pursuant to Section
2.05(e) to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Alternate Base Rate Loans
(including the Base Rate Margin); provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.05(e), then the
provisions of Section 2.10(a) pertaining to interest payable on overdue
principal shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.05(e) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter, and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor. After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    (i) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Majority Lenders or, if
the maturity of the Loans has been accelerated, from the Administrative Agent or
the Majority Lenders, demanding the deposit of cash collateral pursuant to this
paragraph or (ii) on the Business Day that the Borrower receives notice from
either the Administrative Agent acting alone or the Majority Lenders demanding
deposit of cash collateral pursuant to Section 2.08(b) (or, if such notice is
received on a day other than a Business Day, on the next Business Day following
receipt of such notice), the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash (in the applicable currency) equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 8.01(f) or
Section 8.01(g). Such deposit shall be held by the Administrative Agent as
collateral

26

--------------------------------------------------------------------------------




for the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made in certificates of deposits of the Administrative Agent or securities
backed by the full faith and credit of the United States of America, at the
option of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Monies in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Majority Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within two (2) Business
Days after all Events of Default have been cured or waived.
(k)    If at any time that there shall exist a Defaulting Lender, within two (2)
Business Days following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall cash
collateralize the Issuing Banks’ Fronting Exposure. The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Disbursements, to be applied as set forth herein. The cash
collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.05(k) following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess cash
collateral.
Section 2.06    Reduction or Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Revolving Commitment
Termination Date. The Borrower shall have the right, upon not less than two (2)
Business Days’ notice to the Administrative Agent, to terminate the Commitments
or, from time to time, reduce the amount of the Commitments; provided, however,
that the Borrower shall not terminate or reduce any Commitment if, after giving
effect to any concurrent repayment of the Loans in accordance with Section 2.07
and Section 2.08 the total Credit Exposure of the Lenders would exceed the sum
of total Commitments. Any reduction shall be accompanied by prepayment of the
Loans to the extent, if any, that the total Credit Exposure of the Lenders then
outstanding exceeds the sum of the total Commitments as then reduced. Any
termination of the Commitments shall be accompanied by prepayment in full of the
Loans then outstanding and the payment of any unpaid fees then accrued
hereunder. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof. Any partial reduction shall be in an amount of
$5,000,000

27

--------------------------------------------------------------------------------




or a whole multiple thereof and shall reduce permanently the total amount of the
Commitments, together with a corresponding reduction in the aggregate amount of
each Lender’s applicable Commitment. The Commitments once terminated or reduced
may not be reinstated. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their Commitments (except for in connection
with the termination of this Agreement as to any Lender pursuant to Section
10.13).
Section 2.07    Optional Prepayments.
(a)    The Borrower may, at its option, as provided in this Section 2.07, at any
time and from time to time prepay the Loans payable by the Borrower, in whole or
in part, upon notice to the Administrative Agent (and, in the case of
prepayments of Swingline Loans, the Swingline Lender), specifying (i) the date
and amount of prepayment, and (ii) the respective amounts to be prepaid in
respect of such Loans. Upon receipt of such prepayment notice, the
Administrative Agent shall promptly notify each Lender thereof. The payment
amount specified in such notice shall be due and payable on the date specified.
All prepayments pursuant to this Section 2.07 shall include accrued interest on
the amount prepaid to the date of prepayment and, in the case of prepayments of
Eurodollar Loans, any amounts payable pursuant to Section 2.21. The Loans shall
also be subject to prepayment as provided in Section 2.06, Section 2.08 and
Section 10.13.
(b)    Partial optional prepayments pursuant to this Section 2.07 shall be in an
aggregate principal amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof. All prepayments of Loans pursuant to this Section 2.07 shall be
without the payment by the Borrower of any premium or penalty except for amounts
payable pursuant to Section 2.21.
Section 2.08    Mandatory Prepayments.
(a)    If at any time the total Credit Exposures of the Lenders exceeds the sum
of the total Commitments, the Borrower shall prepay the Loans owing by it to
such Lenders in an amount equal to such excess. Each prepayment of Loans
pursuant to this Section 2.08 shall be accompanied by payment of accrued
interest on the amount prepaid to the date of prepayment and, in the case of
prepayments of Eurodollar Loans, any amounts payable pursuant to Section 2.21.
(b)    If after giving effect to the prepayment of all Loans pursuant to Section
2.08(a), any excess remains as a result of LC Exposure, the Borrower shall
provide cash collateral to cover any such excess caused by LC Exposure.
Section 2.09    Commitment Increases.
(a)    So long as no Event of Default has occurred and is continuing, the
Borrower may request from time to time after the Effective Date, that the
aggregate amount of the Lenders’ Commitments be increased (each a “Commitment
Increase”) by delivering a Notice of Commitment Increase; provided, however,
that:

28

--------------------------------------------------------------------------------




(i)    no Lender’s Commitment may ever be increased without its prior written
consent;
(ii)    any Notice of Commitment Increase must be given no later than three (3)
Business Days prior to the Revolving Commitment Termination Date;
(iii)    the effective date of any Commitment Increase (the “Commitment Increase
Effective Date”) shall be no earlier than three (3) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase;
(iv)    the amount of any Commitment Increase must be at least $10,000,000 or
such lesser amount as the Administrative Agent may agree to in its sole
discretion; and
(v)    after giving effect to any requested Commitment Increase, the aggregate
amount of the Commitments shall not exceed $1,500,000,000.
(b)    On each Commitment Increase Effective Date, so long as no Event of
Default has occurred and is continuing, each Commitment Increase shall become
effective on its Commitment Increase Effective Date and upon such effectiveness:
(i)    the Administrative Agent shall record in the Register each CI Lender’s
information, if necessary, as provided in the Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be completed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;
(ii)    the Administrative Agent shall distribute to each Lender (including each
CI Lender) a copy of the Annex I attached to the Notice of Commitment Increase
relating to such Commitment Increase;
(iii)    each CI Lender identified on the Notice of Commitment Increase for such
Commitment Increase shall be a “Lender” for all purposes under this Agreement;
(iv)    to the extent there are Revolving Loans outstanding as of such date:
(A)    each CI Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such CI Lender’s New Funds Amount for the
applicable Commitment Increase Effective Date, which amount, for each such CI
Lender, shall constitute Revolving Loans made by such CI Lender to the Borrower
pursuant to this Agreement on such Commitment Increase Effective Date; and
(B)    the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Percentage Lender its Reduction Amount for such
Commitment Increase Effective Date, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.07, ratably in accordance with the respective

29

--------------------------------------------------------------------------------




principal amounts thereof, of the principal amounts of all then outstanding
Revolving Loans of such Reducing Percentage Lender; and
(v)    To the extent there is any Letter of Credit outstanding as of such
Commitment Increase Effective Date, each CI Lender shall be deemed to have
acquired, and each Reducing Percentage Lender shall be deemed to have
transferred, such portions of the existing participations in such Letter of
Credit as shall cause the participations therein of all Lenders to be pro rata
in accordance with the Applicable Percentages of all Lenders on such Commitment
Increase Effective Date (after giving effect to the Commitment Increases of all
Lenders).
Section 2.10    Interest.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the Principal Amount thereof at a rate
per annum equal to the LIBO Rate for such Interest Period plus the Eurodollar
Margin for such day. Each Alternate Base Rate Loan shall bear interest on the
Principal Amount thereof at a fluctuating rate per annum equal to the Alternate
Base Rate plus the Base Rate Margin. Each Swingline Loan shall bear interest on
the Principal Amount of such Loan at a rate per annum equal, at the option of
the Borrower, to (i) the Alternate Base Rate plus the applicable Base Rate
Margin or (ii) the LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus the
applicable Eurodollar Margin. Upon the occurrence and continuance of any Event
of Default occurring pursuant to Section 8.01(a), Section 8.01(f) or Section
8.01(g), all Loans outstanding and such overdue amount, in the case of a failure
to pay amounts when due, shall automatically bear interest (as well after as
before judgment), at a rate per annum which is two percent (2%) above the rate
which would otherwise be applicable to such Loan pursuant to whichever of the
three preceding sentences shall apply (the “Post-Default Rate”) until paid in
full. Upon the occurrence and continuance of any Event of Default other than
those listed in the previous sentence, all Loans outstanding shall bear interest
at the Post-Default Rate upon the written election of the Majority Lenders.
Interest shall be payable in arrears on each Interest Payment Date; provided,
however, that interest payable on overdue principal shall be payable on demand.
(b)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Loan, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to continue such Borrowing to a different Type or to continue such
Borrowing for an additional Interest Period (and elect Interest Periods
therefor), all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall then and thereafter be considered a separate Borrowing. This Section, as
it refers to Types of Loans, shall not apply to Swingline Loans, which may not
be converted or continued.

30

--------------------------------------------------------------------------------




(c)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (the “Interest Election Request”) by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(d)    Each telephonic and written Interest Election Request shall identify the
Borrower and specify the following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an Alternate Base Rate
Borrowing or a Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
(e)    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(f)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.
(g)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as an Alternate Base Rate
Loan. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be continued as a
Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan shall be continued
as an Alternate Base Rate Loan at the end of the Interest Period applicable
thereto.

31

--------------------------------------------------------------------------------




Section 2.11    Computation of Interest and Fees.
(a)    All interest, as well as fees and other charges calculated on a per annum
basis, shall be computed for the actual days elapsed, based on a year of 360
days, provided that in the case of interest on Loans computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate, interest will be determined on the basis of a year of 365 days (or
366 days in a leap year). The Administrative Agent shall notify the Borrower and
the Lenders of each determination of a LIBO Rate and of the interest rate
applicable to each Swingline Loan. Any change in the interest rate resulting
from a change in the Alternate Base Rate shall become effective as of the
opening of business on the day on which such change in the applicable rate shall
become effective. The Administrative Agent shall notify the Borrower and the
Lenders of the effective date and the amount of each such change in the
Alternative Base Rate.
(b)    The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.11(a).
Section 2.12    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 3:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.22. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Alternate Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank making such LC Disbursement.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.12(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the cost incurred by the Administrative Agent for
making such Lender’s share of such Borrowing and a rate determined by the
Administrative Agent in accordance with customary banking industry practices on
interbank compensation with reasonable evidence thereof, or (ii) in the case of
a payment to be made by the Borrower, the interest rate applicable to

32

--------------------------------------------------------------------------------




Alternate Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders and such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the cost incurred by the Administrative Agent for
making such distributed amount and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
Section 2.13    Pro Rata Treatment and Payments.
(a)    Each Borrowing by the Borrower from the Lenders, each payment (including
each prepayment) by the Borrower on account of the principal of and interest on
the Loans and on account of any fees hereunder, any reimbursement of LC
Disbursements, and any reduction of the Commitments of the Lenders hereunder
shall be made pro rata according to the Commitments, except that (i) payments or
prepayments, and offsets against or reductions from the amount of payments and
prepayments, in each case, specifically for the account of a particular Lender
under the terms of Section 2.04, Section 2.09(b), Section 2.14, Section 2.15,
Section 2.16, Section 2.21, Section 2.22, Section 10.03 or Section 10.13 shall
be made for the account of such Lender (or the Swingline Lender in the case of
Section 2.22), and (ii) if any Lender shall become a Defaulting Lender, from and
after the date upon which such Lender shall have become a Defaulting Lender, any
payment made on account of principal of or interest on the Loans shall be
applied in accordance with Section 2.23(b). All payments (including prepayments)
to be made by the Borrower on account of principal, interest, reimbursement of
LC Disbursements and fees shall be made in immediately available funds without
setoff or counterclaim and shall be made to the Administrative Agent on behalf
of the Lenders (or on behalf of an Issuing Bank or the Swingline Lender, as the
case may be) at the Administrative Agent’s office as notified to the Borrower
from time to time at least five (5) Business Days before any change in such
office. On the date of this Agreement, the office of the Administrative Agent is
located at Wells Fargo Bank, National

33

--------------------------------------------------------------------------------




Association, Houston Energy Group, 1000 Louisiana Street, 9th Floor, MAC
T0002-090, Houston, TX 77002, Attention of Mark Cox, Facsimile No.: (713)
319-1679. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. Reimbursement of all LC
Disbursements shall be made as required by Section 2.05(e).
(b)    If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day.
(c)    Except as provided in Section 2.04(c), Section 2.09(b), Section 2.14,
Section 2.15, Section 2.16, Section 2.21, Section 2.24, Section 10.03, Section
10.13, and this Section 2.13, if any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans, LC Exposure, Swingline Exposure or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans and accrued interest thereon, LC Exposure,
Swingline Exposure or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (x) notify the Administrative Agent of such fact, and (y) purchase (for
cash at face value) participations in the Loans, LC Exposure, Swingline Exposure
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans, LC Exposure, Swingline Exposure
and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with

34

--------------------------------------------------------------------------------




respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.09(b), Section 2.12(b)
or Section 2.12(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
Section 2.14    Increased Cost of Loans.
(a)    If any Change in Law shall:
(i)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended or participated in by, or any other acquisition of
funds by, any office of such Lender or such Issuing Bank;
(ii)    subjects any Lender or Issuing Bank to any Taxes (other than (A)
Indemnified Taxes, or (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on such Lender or such Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement, any Note or the Eurodollar Loans, or any Letter of Credit or
participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce any amount received or receivable by such Lender or such
Issuing Bank hereunder or under any Note (whether of principal, interest, or
otherwise), then, in any such case, the Borrower shall pay such Lender or such
Issuing Bank, as the case may be, upon written demand being made to the Borrower
by such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts which will compensate such Lender or such Issuing Bank, as the case
may be, for such amounts as such Lender or such Issuing Bank reasonably deems to
be material with respect to this Agreement, the Notes, the Letters of Credit, or
the Loans hereunder, provided, however, that if all or any such additional cost
would not have been payable, or such reduction would not have occurred, but for
such Lender’s or such Issuing Bank’s decision to designate a new Eurodollar
Lending Office or Domestic Lending Office or refusal to change to another
Eurodollar Lending Office or Domestic Lending Office as provided below, the
Borrower shall have no obligation under this Section 2.14 to compensate such
Lender or such Issuing Bank for such

35

--------------------------------------------------------------------------------




amount. Such demand shall be accompanied by a certificate of a duly authorized
officer of such Lender or such Issuing Bank setting forth the amount of such
payment and the basis therefor. Each Lender and each Issuing Bank shall also
give written notice to the Borrower and the Administrative Agent of any event
occurring after the date of this Agreement which would entitle such Lender or
such Issuing Bank to compensation pursuant to this Section 2.14 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation and will designate a different Eurodollar Lending Office or a
Domestic Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole opinion of such
Lender, be disadvantageous to such Lender. Notwithstanding the foregoing, in the
event that any Lender or Issuing Bank shall demand payment pursuant to this
Section 2.14, the Borrower may, upon at least two (2) Business Days’ notice to
the Administrative Agent and such Lender, continue in whole (but not in part)
the Eurodollar Loans of such Lender into Alternate Base Rate Loans without
regard to the requirements of Section 2.10.
(b)    If any Lender or any Issuing Bank shall have reasonably determined any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital, or
in the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of its obligations hereunder to a level below that which such Lender
or such Issuing Bank, or such Lender’s or such Issuing Bank’s holding company,
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy) by an
amount reasonably deemed by such Lender to be material, then from time to time,
after submission by such Lender or such Issuing Bank to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender or such Issuing Bank such additional amount or amounts
as will compensate such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company for such reduction from and after such date the Borrower
receives the request; provided, however, that the foregoing shall not apply to
any capital adequacy requirement imposed solely by reason of any business
combination effected after the date hereof.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 shall be delivered to the Borrower and shall be prima facie
evidence of the amount of such payment. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.14 for

36

--------------------------------------------------------------------------------




any increased costs incurred or reductions suffered more than 270 days prior to
the date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.
Section 2.15    Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a Change in Law shall make it
unlawful for such Lender to give effect to its obligations to make, continue or
maintain its Eurodollar Loans under this Agreement, the obligation of such
Lender to make, continue or maintain Eurodollar Loans hereunder shall be
suspended for the duration of such illegality. Such Lender, by written notice to
the Administrative Agent and the Borrower, shall declare that such Lender’s
obligation to make Eurodollar Loans and to, continue and maintain Eurodollar
Loans shall be suspended, and the Borrower, on the last day of the then current
Interest Period applicable to such Eurodollar Loans or portion thereof or, if
such Lender so requests, on such earlier date as may be required by relevant
law, shall continue such Eurodollar Loans or portion thereof as Alternate Base
Rate Loans without regard to the requirements of Section 2.10. If and when such
illegality ceases to exist, such suspension shall cease and such Lender shall
notify the Borrower and the Administrative Agent thereof and any Loans
previously continued from Eurodollar Loans to Alternate Base Rate Loans pursuant
to this Section 2.15 shall be continued as Loans of Types corresponding to the
Loans maintained by the other Lenders on the last day of the Interest Period of
the corresponding Eurodollar Loans of such other Lenders.
Section 2.16    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under each Loan Document shall be made free and clear of and without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deductions or withholding of Indemnified Taxes applicable to
additional sums payable under this Section), the Administrative Agent, any
Lender or any Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholding of Indemnified
Taxes been made, (ii) the applicable Withholding Agent shall make such
deductions or withholding, and (iii) the applicable Withholding Agent shall pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within ten (10) days after written demand therefor, for the
full amount

37

--------------------------------------------------------------------------------




of any Indemnified Taxes paid or payable by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower under each Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error. Notwithstanding anything herein to the
contrary, none of the Administrative Agent, any Lender or Issuing Bank shall be
indemnified for any Indemnified Taxes hereunder unless the Administrative Agent,
such Lender or Issuing Bank shall make written demand on Borrower for such
reimbursement no later than 270 days after the earlier of (i) the date on which
the relevant Governmental Authority makes written demand upon the Administrative
Agent, such Lender or Issuing Bank for payment of such Indemnified Taxes, and
(ii) the date on which the Administrative Agent, such Lender or Issuing Bank has
made payment of such Indemnified Taxes; provided that if the Indemnified Taxes
imposed or asserted giving rise to such claims are retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(e)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

38

--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of

39

--------------------------------------------------------------------------------




copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Administrative Agent has complied with its obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to forthwith repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.16(f), in no event will the Administrative Agent or any Lender
be required to pay

40

--------------------------------------------------------------------------------




any amount to the Borrower pursuant to this Section 2.16(f) the payment of which
would place the Administrative Agent or Lender in a less favorable net after-Tax
position than the Administrative Agent or Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. Nothing contained in this
Section 2.16 shall require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
(g)    If the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.16, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 2.16, in the future and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(h)    For purposes of this Section 2.16, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.
Section 2.17    Substitute Loan Basis. In the event that prior to the
commencement of any Interest Period for any Eurodollar Borrowing the Majority
Lenders shall reasonably determine (which determination shall be final and
conclusive and binding upon the Borrower) that (a) by reason of changes
affecting the London Interbank Eurodollar Market, adequate and fair means do not
exist for ascertaining the LIBO Rate for such requested Interest Period, or (b)
the LIBO Rate will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period then, and in any such event, the Administrative Agent shall forthwith
give notice to the Borrower and, (i) unless, on the date upon which such
Eurodollar Loans were to be made, the Borrower notifies the Administrative Agent
that it elects not to borrow on such date, any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Alternate Base
Rate Loans, (ii) any Loans that were to have been, on the first day of such
Interest Period, continued as Eurodollar Loans, shall be continued as Alternate
Base Rate Loans on the date upon which such Loans were to have been continued,
and (iii) any outstanding Eurodollar Loans shall be continued, on the last day
of the Interest Period applicable thereto, as Alternate Base Rate Loans on the
date upon which such Loans are to be continued. The Administrative Agent shall
give written notice to the Borrower of any event occurring after the giving of
such notice which permits an adequate and fair means of ascertaining the LIBO
Rate and until such notice by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall the Borrower have the right
to continue as Eurodollar Loans.

41

--------------------------------------------------------------------------------




Section 2.18    Certain Prepayments or Continuations. If the Eurodollar Loans of
any Lender are prepaid or continued as Alternate Base Rate Loans pursuant to
Section 2.14 or Section 2.15 (such Eurodollar Loans being herein called
“Affected Loans”), unless and until such Lender gives written notice that the
circumstances which gave rise to such prepayment or continuation no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) such Lender shall not make further Affected Loans and all Loans which
would otherwise be made by such Lender as, or continued by such Lender into,
Affected Loans shall be made instead as, or continued as Alternate Base Rate
Loans (on which interest and principal shall be payable simultaneously with the
related Loans of the other Lenders).
Section 2.19    Certain Notices. Notices by the Borrower under each of Section
2.03, Section 2.05, Section 2.06, Section 2.07, Section 2.14, Section 2.17, and
Section 2.10 and under the definition of “Interest Period” in Section 1.01 (a)
shall (unless otherwise specifically provided) be given in writing, by facsimile
or by telephone (confirmed promptly in writing), and (b) shall be effective only
if received by the Administrative Agent and, in the case of Section 2.14, the
Lender involved, not later than 11:30 a.m. (New York City time) on the day
specified in the respective Section or definition as the latest day such notice
may be given. Notices by the Borrower under each of Section 2.03, Section 2.05,
Section 2.06, Section 2.07, Section 2.14, Section 2.17, and Section 2.10 shall
be irrevocable.
Section 2.20    Minimum Amounts of Eurodollar Borrowings. All Borrowings and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate Principal Amount of the Loans
comprising each Eurodollar Borrowing shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.
Section 2.21    Break Funding Payments In the event of (a) the payment of any
Principal Amount of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the continuation of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, continue
or prepay any Loan on the date specified in any notice delivered pursuant
hereto, (d) the assignment of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower,
then, in any such event, the Borrower shall compensate each Lender or each
Issuing Bank for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the Principal Amount
of such Loan had such event not occurred, at the LIBO Rate (in the case of a
Eurodollar Loan) that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such Principal Amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any such Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be

42

--------------------------------------------------------------------------------




delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
Notwithstanding anything to the contrary contained herein, no Lender shall be
entitled to receive any amount or amounts pursuant to this Section if such
amount or amounts are attributable solely to the merger or other consolidation
of such Lender with another Lender.
Section 2.22    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Revolving Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $120,000,000 or (ii) the total Credit Exposures
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the Borrower, the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank making such LC
Disbursement) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its

43

--------------------------------------------------------------------------------




obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.12 with respect to Loans made by
such Lender (and Section 2.12 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
(d)    So long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan unless it is satisfied that it will
have no Fronting Exposure with respect thereto.
Section 2.23    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.02.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise, and
including any amounts made available to the Administrative Agent for the account
of such Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to an Issuing Bank and/or the
Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(k); fourth, if so determined by the Administrative Agent or
requested by an Issuing Bank and/or the Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fifth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding

44

--------------------------------------------------------------------------------




of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; sixth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; seventh, to the payment of any amounts owing to the
Administrative Agent, the Lenders, the Issuing Banks or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by the
Administrative Agent, any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; eighth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and ninth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Loans or funded participations in Swingline Loans or Letters of
Credit were made at a time when the conditions set forth in Section 7.02 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Disbursements and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.23(c). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.23(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(c)    Reallocation of Applicable Percentages to Reduce Fronting Exposure;
Prepayment of Swingline Loans and Cash Collateralization of Issuing Banks’
Fronting Exposure. For purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swingline Loans pursuant to Section 2.05 and Section 2.22,
the Applicable Percentage of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, (ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (A) the Commitment of that
non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
the Revolving Loans of that Lender and (iii) such reallocation does not cause
any non-Defaulting Lender’s Credit Exposure to exceed its Commitment. If the
foregoing reallocation cannot, or can only partially, be effected, the Borrower
shall within two (2) Business Days following notice by the Administrative Agent,

45

--------------------------------------------------------------------------------




without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, cash collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.05(k).
(d)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any Facility
Fee pursuant to Section 2.04 (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) shall not be entitled to receive any LC Fees
pursuant to Section 2.04 otherwise payable to the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral or other credit support arrangements satisfactory to
Issuing Banks pursuant to this Section 2.23, but instead, the Borrower shall pay
to the non-Defaulting Lenders the amount of such LC Fees in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.23(c), with the balance of such LC Fee,
if any, payable to the Issuing Bank thereof for its own account.
(e)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.23(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
(f)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans except as provided in Section 2.22(d) and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
except as provided in Section 2.05(k).
Section 2.24    Extension of Maturity.
(a)    Not earlier than 30 days prior to the first anniversary of the Effective
Date, nor later than 30 days prior to the Maturity Date, the Borrower may (but
in no event (i) on more than two occasions during the term of this Agreement, or
(ii) more frequently than

46

--------------------------------------------------------------------------------




once in any period of twelve consecutive calendar months), upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date. Within 20 days of delivery of such
notice, each Lender shall notify the Administrative Agent whether or not it
consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses.
(b)    The Maturity Date shall be extended if Majority Lenders (the “Consenting
Lenders”) have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the date which is one year after the
Maturity Date then in effect, effective as of the date the Administrative Agent
has received the documents required to be delivered by Section 2.24(c)(iii) (the
“Extension Effective Date”). The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension and the Extension Effective Date.
(c)    Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section 2.14 shall not be effective with respect to any Lender
unless:
(i)    on and as of the Extension Effective Date, no event has occurred and is
continuing or would result from such extension which constitutes an Event of
Default or a Default;
(ii)    both before and after giving effect to such extension, the
representations and warranties contained in this Agreement are true and accurate
in all material respects (unless qualified by materiality or Material Adverse
Change, in which case such representation and warranty is true and accurate in
all respects) on and as of the Extension Effective Date as though made on and as
of such date (except to the extent that such representations and warranties
relate solely to an earlier date, and except that for purposes of this
Section 2.24, the representations and warranties contained in Section 3.01(f)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 4.01(a) and (b)); and
(iii)    the Borrower shall have delivered to the Administrative Agent (A)
copies of corporate resolutions certified by the Secretary or Assistant
Secretary of the Borrower, or such other evidence as may be satisfactory to the
Administrative Agent, demonstrating that the Borrower’s incurrence of
indebtedness hereunder with a Maturity Date as extended pursuant to this Section
2.24 has been duly authorized by all necessary corporate action and (B) a
certificate signed by a Responsible Officer dated as of the Extension Effective
Date certifying as to the matters set forth in clauses (i) and (ii) above.
(d)    If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 2.24 (a “Declining Lender”), the Borrower shall have
the right to replace such Lender in accordance with Section 10.13(b).

47

--------------------------------------------------------------------------------




(e)    The Borrower shall pay any Loans outstanding on the Maturity Date (prior
to giving effect to any extension) as to any Declining Lenders, and pay any
additional amounts required pursuant to Section 2.21.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01    Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent, the Lenders and the Issuing Banks that:
(a)    Each of the Borrower and each Subsidiary has been duly formed and is
validly existing and in good standing under the laws of the jurisdiction of its
organization and is qualified to do business as a foreign entity and is in good
standing in each jurisdiction of the United States in which the ownership of its
properties or the conduct of its business requires such qualification and where
the failure to so qualify would constitute a Material Adverse Change.
(b)    Each Loan Document has been duly authorized, executed and delivered by
the Borrower and such Loan Document constitutes a valid and binding agreement of
the Borrower, enforceable in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws affecting creditors’ rights generally and general principals
of equity (whether considered in a proceeding in equity or law). There are no
actions, suits or proceedings pending or, to the knowledge of the Borrower or
any Subsidiary, threatened against the Borrower or any Subsidiary which purports
to affect the legality, validity or enforceability of this Agreement or any
other Loan Document.
(c)    The execution, delivery and performance of each Loan Document by the
Borrower will not violate or conflict with (i) the organizational documents of
the Borrower or any Subsidiary, as in effect on the Effective Date or (ii) any
indenture, loan agreement or other similar agreement or instrument binding on
the Borrower or any Subsidiary.
(d)    The Borrower and its Subsidiaries are in compliance with all laws, rules,
regulations, orders, decrees and requirements of any Governmental Authority
applicable to them or their properties, except where the necessity of compliance
therewith is being contested in good faith by appropriate proceedings or such
failure to comply would not have or would not reasonably be expected to cause a
Material Adverse Change. Neither the Borrower nor any of its Subsidiaries is in
violation of any applicable Anti-Corruption Law, including without limitation
the FCPA, in any material respect. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower or any of its Subsidiaries
after due inquiry, any director, officer, agent or employee of the Borrower, is
in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower or any of its Subsidiaries
after due inquiry, any director, officer, agent or employee of the Borrower, (i)
is a Sanctioned Person or a Sanctioned Entity, (ii) has more than ten percent
(10%) of its assets located in Sanctioned Entities, or (iii) derives more than
10% of

48

--------------------------------------------------------------------------------




its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities.
(e)    On the Effective Date there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower or any Subsidiary before any Governmental Authority as to which, in
the opinion of the Borrower, there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to constitute a Material Adverse Change.
(f)    The consolidated balance sheets of the Borrower (and its predecessor
entity) and its consolidated Subsidiaries as of December 31, 2012, and the
related consolidated statements of income, partners’ (or stockholders’) equity
and cash flows for each of the years in the three-year period ended December 31,
2012, audited by KPMG LLP, present fairly, in all material respects, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as of December 31, 2012, and the results of their operations and
their cash flows for each of the years in the three-year period ended December
31, 2012, in conformity with GAAP applied on a consistent basis.
(g)    There has been no Material Adverse Change since the date of the
Borrower’s most recent audited financial statements.
(h)    Neither the Borrower nor any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
(i)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87 or any successor thereto) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to be a Material Adverse Change.
(j)    Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Agents or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that projections by their nature are inherently uncertain and
no assurances are being given that the results reflected in the projected
financial information will be achieved.

49

--------------------------------------------------------------------------------




(k)    The General Partner has filed all United States Federal income tax
returns and all other material tax returns and reports required to be filed (or
obtained extensions with respect thereto) and has paid all taxes required to
have been paid by it, except (i) taxes the validity of which is being contested
in good faith by appropriate proceedings, and with respect to which the General
Partner, to the extent required by GAAP, has set aside on its books adequate
reserves or (ii) to the extent the failure to do so (individually or
collectively) would not reasonably be expected to result in a Material Adverse
Change.
(l)    Except as would not reasonably be expected to result in a Material
Adverse Change, each of the real properties owned or leased by the Borrower or
any of its Subsidiaries and all their operations at such properties are in
compliance with all applicable Environmental Laws and neither the Borrower nor
any of its Subsidiaries has received any notice regarding violation of any
Environmental Law with respect to the properties or the businesses operated by
the Borrower or any of its Subsidiaries.
(m)    No Event of Default has occurred and is continuing.
(n)    The Borrower and its Subsidiaries are not engaged principally, or as one
of its or their important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
margin stock (within the meaning of the Margin Regulations).
(o)    The Borrower and each of its Subsidiaries is and, after the consummation
of the Transactions, will be “solvent” within the meaning of such term under the
United States Bankruptcy Code.
ARTICLE IV
AFFIRMATIVE COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 4.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    Within the period required by applicable law (and concurrently with the
filing thereof with the Commission), copies of the annual reports, information,
documents and other reports (or copies of such portions of any of the foregoing
as the Commission may from time to time by rules and regulations prescribe)
which the Borrower may be required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or, if the
Borrower is not required to file information, documents or reports pursuant to
either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section 13
of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national

50

--------------------------------------------------------------------------------




securities exchange as may be prescribed from time to time in such rules and
regulations; provided, however, that the Borrower shall be deemed to have
furnished the information required by this Section 4.01(a) if it shall have
timely made the same available on “EDGAR” on the worldwide web and complied with
Section 4.01(e) in respect thereof.
(b)    Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of the Borrower, a statement by a responsible
officer of the Borrower calculating compliance or non-compliance, as the case
may be, with Section 5.01 as of the close of such period and stating whether to
the knowledge of the Borrower an event has occurred during such period and is
continuing which constitutes an Event of Default or a Default, and, if so,
stating the facts with respect thereto.
(c)    Within one hundred twenty (120) days after the close of each fiscal year
of the Borrower, a statement by a responsible officer of the Borrower
calculating compliance or non-compliance, as the case may be, with Section 5.01
as of the close of such period and stating whether to the knowledge of the
Borrower an event has occurred during such period and is continuing which
constitutes an Event of Default or a Default, and, if so, stating the facts with
respect thereto.
(d)    Such other information respecting the financial condition or operations
of the Borrower and its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
(e)    Information required to be delivered pursuant to Section 4.01(a) above
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on EDGAR.
Section 4.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower that
if adversely determined, could reasonably be expected to result in a Material
Adverse Change; and
(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Change.
Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken with respect thereto.
Section 4.03    Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including Anti-Corruption Laws and OFAC) applicable to
it or its property, except

51

--------------------------------------------------------------------------------




where the necessity of compliance therewith is being contested in good faith by
appropriate proceedings or where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.
Section 4.04    Use of Proceeds.
(a)    The proceeds of the Loans and the Letters of Credit shall be used to
refinance outstanding Indebtedness under the Existing Revolving Credit Agreement
and to provide working capital and to provide funding in connection with capital
expenditures, acquisitions and other general corporate purposes.
(b)    No part of the proceeds of any Loan or Letter of Credit will be used for
any purpose which violates the Margin Regulations.
(c)    Borrower shall not, and shall ensure that none of its Subsidiaries will,
use the proceeds of the Loans or any Letters of Credit (i) for any purpose which
would result in a violation of any Anti-Corruption Laws applicable to the
Borrower or any of its Subsidiaries or (ii) for the purpose of funding or
financing any activities, business or transactions of, or with, any Sanctioned
Person or Sanctioned Entity which would result in a violation of any of the
country or list-based economic and trade sanctions administered and enforced by
OFAC in effect at the time of the use of such proceeds.
Section 4.05    Maintenance of Property; Insurance.
(a)    The Borrower will keep, and will cause each of its Subsidiaries to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.
(b)    The Borrower will at all times maintain, with financially sound and
reputable insurers, insurance of the kinds, covering the risks and in the
relative proportionate amounts (including as to self-insurance) customarily
carried by companies engaged in the same or similar business and similarly
situated; provided that the Borrower shall not be required to maintain insurance
against risks or in amounts no longer economically available on a de novo or
renewal basis, as applicable, to other companies engaged in the same or similar
business and similarly situated.
Section 4.06    Books and Records; Inspections. The Borrower will keep, and will
cause each of its Subsidiaries to keep, complete and accurate books and records
of its transactions in accordance with good accounting practices on the basis of
GAAP (including the establishment and maintenance of appropriate reserves). The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. In

52

--------------------------------------------------------------------------------




the absence of an Event of Default and notwithstanding anything to the contrary
in Section 10.03, the Borrower shall not be required to pay for more than one
such visit in any year.
Section 4.07    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including material Tax liabilities
of the Borrower and all of its Subsidiaries before the same shall become
delinquent or in default, except where (i) (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (B) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (ii) the failure to make payment could not
reasonably be expected to result in a Material Adverse Change.


Section 4.08    Material Contracts. The Borrower will comply, and will cause its
Subsidiaries to comply, with all contracts necessary for the ongoing operation
and business of the Borrower or such Subsidiary in the ordinary course, except
where the failure to comply would not have or would not reasonably be expected
to cause a Material Adverse Change.
ARTICLE V
FINANCIAL COVENANT


Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01    Consolidated Leverage Ratio. The Consolidated Leverage Ratio, as
at the end of each fiscal quarter of the Borrower (beginning with the fiscal
quarter ending December 31, 2013), shall be less than or equal to 5.00 to 1.00,
except with respect to any fiscal quarter ending in the 270-day period
immediately following a Permitted Acquisition, in which case the Consolidated
Leverage Ratio shall be less than or equal to 5.50 to 1.00.
ARTICLE IV
NEGATIVE COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 6.01    Nature of Business. The Borrower will not, nor will it permit
its Subsidiaries to (whether now owned or acquired or formed subsequent to the
Effective Date), materially alter the character of its or their business on a
consolidated basis from the midstream energy business.

53

--------------------------------------------------------------------------------




Section 6.02    Liens. The Borrower will not create, assume or suffer to exist
any Lien on any asset now owned or hereafter acquired by it or any of its
Subsidiaries, except for the following:
(a)    Liens for taxes, assessments or other governmental or quasi-governmental
charges or levies not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;
(b)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and interest owners of oil and gas production and other
Liens imposed by law, created in the ordinary course of business and for amounts
not past due for more than 60 days or which are being contested in good faith by
appropriate proceedings which are sufficient to prevent imminent foreclosure of
such Liens, are promptly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
(c)    Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;
(d)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights of way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;
(e)    Liens with respect to judgments and attachments which do not result in an
Event of Default;
(f)    Liens created pursuant to construction, operating and maintenance
agreements, transportation agreements and other similar agreements and related
documents entered into in the ordinary course of business;
(g)    Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases permitted
under the terms of this Agreement (other than Capital Leases), public or
statutory obligations, surety, stay, appeal, indemnity, performance or other
obligations arising in the ordinary course of business;
(h)    Liens securing obligations under Capital Leases; provided that (i) any
such Liens attach only to the property which is the subject of such Capital
Lease, (ii) such Liens secure only the Indebtedness comprised of such Capital
Lease and (iii) the aggregate

54

--------------------------------------------------------------------------------




Indebtedness being secured by such Liens does not exceed at any one time
calculated as of the date such Capital Lease is created ten percent 10% of
Consolidated Net Tangible Assets;
(i)    Liens (1) securing Acquired Indebtedness and (2) on any asset securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such asset; provided that, in the case of clause (2), such
Lien attaches to such asset concurrently with or within 365 days after the
acquisition thereof;
(j)    rights of first refusal entered into in the ordinary course of business;
(k)    Liens consisting of any (i) rights reserved to or vested in any
municipality or governmental, statutory or public authority to control or
regulate any property of the Borrower or any Subsidiary or to use such property,
(ii) obligations or duties to any municipality or public authority with respect
to any franchise, grant, license, lease or permit and the rights reserved or
vested in any Governmental Authority or public utility to terminate any such
franchise, grant, license, lease or permit or to condemn or expropriate any
property, or (iii) zoning laws, ordinances or municipal regulations;
(l)    Liens on deposits required by any Person with whom the Borrower or any of
its Subsidiaries enters into forward contracts, futures contracts, swap
agreements (including interest rate swap agreements) or other commodities
contracts in the ordinary course of business;
(m)    Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by this Section 6.02; provided
that the principal amount of such Indebtedness is not increased (other than to
provide for the payment of any underwriting discounts and fees related to any
refinancing Indebtedness as well as any premiums owed on and accrued and unpaid
interest related to the original Indebtedness) and is not secured by any
additional assets;
(n)    Liens securing other obligations in an amount not to exceed, in the
aggregate, at any one time, calculated as of the date such Lien is incurred, 15%
of Consolidated Net Tangible Assets (and, for purposes of this Section 6.02(n),
with respect to any such secured Indebtedness of a Joint Venture of the Borrower
with no recourse to the Borrower or any Wholly Owned Subsidiary thereof, no
portion of such Indebtedness shall be included in calculating compliance
herewith), provided that, if the amount of such other obligations secured by
Liens exceeds the amount specified above, then at the time such Liens to secure
such other obligations are granted, the Loans, LC Exposure and other obligations
under this Agreement and other Loan Documents shall be secured equally and
ratably with such other obligations; and
(o)    Liens pursuant to any Loan Document (including any documents entered into
in order to cash collateralize any Fronting Exposure).
Section 6.03    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, pay any funds to
or for the account of, make

55

--------------------------------------------------------------------------------




any investment in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any officer, director, employee or Affiliate (other than the Borrower or one of
its Subsidiaries) unless such transaction between the Borrower and its
Subsidiaries on the one hand and any officer, director, employee or Affiliate
(other than the Borrower or one of its Subsidiaries) on the other hand, shall be
on terms that are fair and reasonable to the Borrower or such Subsidiary;
provided that the foregoing provisions of this Section 6.04 shall not (a)
prohibit the Borrower or any Subsidiary from declaring or paying any lawful
dividend or distribution otherwise permitted hereunder, (b) prohibit the
Borrower or any Subsidiary from providing credit support for its Subsidiaries as
it deems appropriate in the ordinary course of business, (c) prohibit the
Borrower or any Subsidiary from engaging in a transaction or transactions on
terms that are not fair and reasonable to such Person, provided that such
transaction or transactions occurs within a related series of transactions,
which, in the aggregate, are fair and reasonable to such Person, (d) prohibit
the Borrower or any Subsidiary from engaging in non-material transactions with
any Affiliate other than the Borrower or any Subsidiary that are not fair and
reasonable to such Person, but are in the ordinary course of such Person’s
business, so long as, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (e) prohibit the
Borrower or any Subsidiary from entering into or performing its obligations
under any of the agreements listed on Schedule II or any amendments,
modifications or replacements thereto that, in the aggregate, are not materially
adverse to the Borrower or any Subsidiary party thereto, or (f) prohibit the
Borrower or any Subsidiary from compensating its employees and officers in the
ordinary course of business; provided, further, that a finding by the Board of
Directors of General Partner that a transaction or series of transactions is on
terms which are fair and reasonable to the Borrower or any Subsidiary shall be
dispositive.
Section 6.04    Indebtedness. The Borrower will not create, incur or assume any
Indebtedness (including Acquired Indebtedness) unless at the time of the
incurrence thereof and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing. The Borrower will not permit its
Subsidiaries to create, incur or assume any Indebtedness, except (i)
Indebtedness in an aggregate amount not to exceed, at any one time outstanding
as of the date such Indebtedness is incurred, the lesser of (A) 20% of
Consolidated Net Tangible Assets less, if the Loans, LC Exposure and other
obligations under this Agreement have not been secured as contemplated under
Section 6.02(n), the amount of Indebtedness secured under Section 6.02(n) and
(B) 15% of Consolidated Net Tangible Assets and (ii) Acquired Indebtedness.
Notwithstanding the foregoing paragraph, the Borrower and its Subsidiaries may,
at any time, create, incur or assume the following Indebtedness:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness owed to the Borrower or to another Subsidiary;
(c)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under hedging agreements or other derivative products;
provided that, such obligations are (or were) entered into by such Person in the
ordinary course of business

56

--------------------------------------------------------------------------------




for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”;
(d)    current liabilities of the Borrower or its Subsidiaries incurred in the
ordinary course of business but not incurred through (i) the borrowing of money
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
(e)    guarantees of Extensions of Credit hereunder; and
(f)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of this Agreement.
Section 6.05    Restricted Payments. The Borrower will not, nor will it permit
its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, unless no
Event of Default has occurred and is continuing under Sections 8.01(a), (e), (f)
or (g) or under Section 8.01(d) as a result of a breach of Section 5.01, or in
any such case would result therefrom.
Section 6.06    [Reserved].
Section 6.07    Limitations on Sales and Leasebacks. The Borrower will not, and
will not permit any Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Borrower or any
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by the Borrower or a Subsidiary for a period, including renewals, in
excess of three years, of any property which has been or is to be sold or
transferred more than one hundred eighty (180) days after the completion of
construction and commencement of full operation thereof, by the Borrower or any
Subsidiary to such lender or investor or to any Person to whom funds have been
or are to be advanced by such lender or investor on the security of such
property (herein referred to as a “Sale and Leaseback Transaction”) unless the
Borrower, within one hundred eighty (180) days after the sale or transfer shall
have been made by the Borrower or by a Subsidiary, applies an amount equal to
the greater of (i) the net proceeds of the sale of the property sold and leased
back pursuant to such arrangement or (ii) the net amount (after deducting
applicable reserves) at which such property is carried on the books of the
Borrower or such Subsidiary at the time of entering into such arrangement, to
the repayment of outstanding Indebtedness of the Borrower.
Section 6.08    Fundamental Changes. The Borrower shall not consolidate with or
merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:
(a)    (i) in the case of a merger or amalgamation, the Borrower is the
surviving entity; or (ii) the Person formed by such consolidation or into which
the Borrower is merged

57

--------------------------------------------------------------------------------




or the Person which acquires by conveyance or transfer, or which leases, the
properties and assets of the Borrower substantially as an entirety shall be a
corporation, partnership or trust, shall be organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia, shall (1) have unsecured non-credit enhanced publicly held
indebtedness with an Investment Grade Rating, and (2) expressly assume, by an
agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Revolving Loans and the performance of
every covenant of this Agreement on the part of the Borrower to be performed or
observed; and
(b)    immediately after giving effect to such transaction, no Event of Default
or Default shall have occurred and be continuing.
ARTICLE VII
CONDITIONS OF LENDING
Section 7.01    Conditions Precedent to Effectiveness. The obligations of the
Lenders and the Issuing Banks to make the initial Extension of Credit as
contemplated by Section 10.15 shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
(a)    Appropriate Notes are issued payable to such Lender, if requested;
(b)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (1) a counterpart of this Agreement signed on behalf of such
party, or (2) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
(c)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder;
(d)    The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower (and its predecessor entity) for the three
most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available, (ii) satisfactory unaudited interim
consolidated financial statements of the Borrower for each fiscal quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available, and (iii) the projections prepared by the Borrower set forth in
the Information Memorandum;
(e)    The Administrative Agent (or its counsel) shall have received certified
copies of the resolutions of the Board of Directors of the General Partner, as
general partner of and

58

--------------------------------------------------------------------------------




on behalf of the Borrower, authorizing the execution, delivery and performance
of this Agreement and the execution, issuance, delivery and performance of its
Notes;
(f)    The Administrative Agent (or its counsel) shall have received
certificates of responsible officers of the General Partner, as general partner
and on behalf of the Borrower, to the effect that:
(i)    the representations and warranties contained in ARTICLE III are true and
accurate in all material respects (unless qualified by materiality or Material
Adverse Change, in which case such representation and warranty is true and
accurate in all respects) on and as of the date of the making of each such Loan
as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date); and
(ii)    no event has occurred and is continuing or would result from the
proposed Borrowing, which constitutes an Event of Default or a Default.
(g)    The Administrative Agent (or its counsel) shall have received an opinion:
(i)    of Vinson & Elkins, LLP, special counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent; and
(ii)    of an associate general counsel, deputy general counsel or the general
counsel of the Borrower or Anadarko, in form and substance reasonably acceptable
to the Administrative Agent;
(h)    There shall not have occurred a Material Adverse Change;
(i)    The Lenders shall have received such documents and other instruments as
are customary for transactions of this type or as they or their counsel may
reasonably request; and
(j)    The Administrative Agent (or its counsel) shall have received a
certificate of a responsible officer of the Borrower relating to the USA Patriot
Act.
Section 7.02    Conditions Precedent to Loans. The obligation of each Lender to
make any Loan, and each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the further conditions precedent that, on the relevant
Borrowing Date, Section 7.01(f)(i) and Section 7.01(f)(ii) shall be true with
respect to such Loan, issuance, amendment, renewal or extension and such
Borrowing, issuance, amendment, renewal or extension, as applicable, shall be
deemed to constitute a certification by the Borrower that such statements are
true.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01    Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing:

59

--------------------------------------------------------------------------------




(a)    the Borrower shall default in any payment of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, or the Borrower shall default in any payment of
interest on any Loan, or in the payment of any fees or other amounts, when and
as the same shall become due and payable, and such default shall continue for a
period of five (5) Business Days;
(b)    any representation or warranty made by the Borrower herein shall prove to
have been incorrect in any material respect when made;
(c)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.02(a) or Section 4.04(b) applicable to it or
ARTICLE VI required to be observed or performed by the Borrower;
(d)    the Borrower shall default in the performance of any other term,
condition, covenant or agreement contained in this Agreement (except as set
forth in Section 8.01(a) or Section 8.01(c)) required to be performed by it and
such default shall continue unremedied for a period of thirty (30) days after
written notice thereof, specifying such default and requiring it to be remedied,
shall have been received by the Borrower from any Lender;
(e)    the Borrower or any Material Subsidiary shall (i) default in the payment
of principal of any Indebtedness in an aggregate principal amount in excess of
$50,000,000 (other than the Loans) beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created as and
when the same shall become due and payable whether at maturity, upon redemption,
by declaration or otherwise, or (ii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, and
such default shall have resulted in such Indebtedness being declared due and
payable prior to its stated maturity;
(f)    the Borrower or any Material Subsidiary shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or any material part of its property, (ii) admit
in writing its inability to pay its debts as such debts become due, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under any Debtor Relief Law, (v) file a petition seeking to take advantage
of any other law providing for similar relief of debtors, or (vi) consent or
acquiesce in writing to any petition duly filed against it in any involuntary
case under any Debtor Relief Law;
(g)    a proceeding or case shall be commenced, without the application or
consent of the Borrower or any Material Subsidiary, in any court of competent
jurisdiction seeking (i) its liquidation, reorganization, dissolution or winding
up, or the composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of its assets, or
(iii) similar relief in respect of it, under any law providing for the relief of
debtors, and such proceeding or case shall continue undismissed, or unstayed and
in effect, for a period of sixty (60) days (or such longer period, so long as
the Borrower or any such Material Subsidiary shall be taking such action in good
faith as shall be

60

--------------------------------------------------------------------------------




reasonably necessary to obtain the timely dismissal or stay of such proceeding
or case); or an order for relief shall be entered in an involuntary case under
any applicable Debtor Relief Law, against the Borrower or any such Subsidiary;
(h)    there is entered against the Borrower or any Material Subsidiary one or
more final non-appealable judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (net of insurance coverage which is reasonably
expected to be paid by the insurer), and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Material Subsidiary to
enforce any such judgment;
(i)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or shall be repudiated by any of them, or cease to create a valid and
perfected Lien of the priority required thereby on any of the collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or the Borrower or any Subsidiary or any of their Affiliates
shall so state in writing.
(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a liability which would have a Material Adverse Change; or
(k)    any Change of Control shall occur,
then and in each and every case the Majority Lenders, by notice in writing to
the Borrower, may terminate the Commitments of the Lenders hereunder and/or
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; provided that in the case of
Section 8.01(f) or (g) above, the Commitments of the Lenders hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable.
ARTICLE XI
THE AGENTS
Section 9.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third-party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with

61

--------------------------------------------------------------------------------




reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
Section 9.02    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.02 and 8.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report

62

--------------------------------------------------------------------------------




or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
ARTICLE VII or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.03    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof satisfactory to the Administrative Agent signed by such payee
shall have been filed with the Administrative Agent.
Section 9.04    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
Section 9.05    Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any
agreement executed and delivered pursuant to the terms hereof unless it shall
first be indemnified (upon requesting such

63

--------------------------------------------------------------------------------




indemnification) to its satisfaction by the Lenders against any and all
liability and expense which it may incur by reason of taking or continuing to
take any such action. The Lenders agree to indemnify the Administrative Agent,
to the extent not reimbursed by the Borrower, under this Agreement, ratably in
accordance with the aggregate Principal Amount of the Loans made by them (or, if
no Loans are outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities, obligations, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent as agent in any way relating to or arising out of this
Agreement, the Notes or any other documents contemplated by or referred to
herein or the Transactions (including the costs and expenses which the Borrower
is obligated to pay under this Agreement but excluding, unless an Event of
Default has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided
no such liability, obligation, damage, penalty, action, judgment, suit, cost,
expense or disbursement results from the Administrative Agent’s gross negligence
or willful misconduct; provided, however, that, in the event the Administrative
Agent receives indemnification from the Lenders hereunder with respect to costs
and expenses which the Borrower is obligated to pay under this Agreement, the
Administrative Agent shall remit to the Lenders the amount of such costs and
expenses to the extent subsequently paid by the Borrower, such remittance to be
in accordance with the proportionate amount of the indemnification made by each
respective Lender.
Section 9.06    Rights as a Lender The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower of this
Agreement or any other document referred to or provided for herein or therein or
to inspect the properties

64

--------------------------------------------------------------------------------




or books of the Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower or which may at any time come
into possession of any Agent or any of their respective Affiliates.
Section 9.08    Events of Default. If the Administrative Agent receives actual
knowledge of an Event of Default hereunder, such Agent shall promptly inform the
Lenders thereof. The Administrative Agent shall not be deemed to have actual
knowledge of an Event of Default hereunder until it shall have received a
written notice from the Borrower or any Lender referring to this Agreement,
describing such Event of Default and stating that such notice is a “Notice of
Default.”
Section 9.09    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York. If no such successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and Issuing Bank directly,
until such time, if any, as the Majority Lenders, in consultation with the
Borrower, appoint a successor Administrative Agent as provided for above. Upon
the acceptance of a successor’s appointment as the Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this ARTICLE IX
and Section 10.03

65

--------------------------------------------------------------------------------




shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent hereunder.
Section 9.10    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
Section 9.11    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Disbursement shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.04 and 10.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 10.03.
ARTICLE X
MISCELLANEOUS
Section 10.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

66

--------------------------------------------------------------------------------




(i)    if to the Borrower, to it at 1201 Lake Robbins Drive, The Woodlands,
Texas 77380, Attention of the Senior Vice President and Chief Financial Officer,
Facsimile No. (832) 636-0278; messenger delivery to 1201 Lake Robbins Drive, The
Woodlands, Texas 77380;
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, Houston Energy Group, 1000 Louisiana Street, 9th Floor, MAC
T0002-090, Houston, Texas 77002, Attention of Mark Cox, Facsimile No.: (713)
319-1679;
(iii)    if to Wells Fargo Bank, National Association, as an Issuing Bank, to it
at Wells Fargo Bank, National Association, Houston Energy Group, 1000 Louisiana
Street, 9th Floor, MAC T0002-090, Houston, Texas 77002, Attention of Mark Cox,
Facsimile No.: (713) 319-1679;
(iv)    if to the Swingline Lender, to it at the address set forth in paragraph
(b) above; or
(v)    if to any other Issuing Bank or Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to ARTICLE II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal

67

--------------------------------------------------------------------------------




business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Agent Parties (as defined below) do not warrant the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications.
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform.
Section 10.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks, and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, to the fullest extent permitted by applicable law,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Event of Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Event of Default at the time.

68

--------------------------------------------------------------------------------




(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce any Principal Amount or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of any Principal Amount or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) extend the expiry date of any Letter of Credit beyond the
then scheduled Revolving Commitment Termination Date without the written consent
of each Lender, (v) change Section 2.13(a) or Section 2.13(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) change Section 7.01, without the consent of
each Lender, or (vii) change any of the provisions of this Section or the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment of such Lender may not be increased or extended or the principal owed
to such Lender reduced, or the final maturity thereof extended, without the
consent of such Lender; provided, that any amendment to this clause shall
require the approval of each Lender, including any Defaulting Lender.
Section 10.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of a single legal counsel for the Administrative Agent
and the Arrangers (and of a single local counsel in each appropriate
jurisdiction), in connection with the syndication (prior to the date hereof) of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated but subject to the cap on legal expenses and other
out-of-pocket expenses agreed with the Administrative Agent), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank

69

--------------------------------------------------------------------------------




or any Lender, including the fees, charges and disbursements of one counsel for
the Administrative Agent, any Issuing Bank or any Lender and a single local
counsel in each appropriate jurisdiction (and, in the case of an actual or
perceived conflict of interest among such Persons and notice to the Borrower of
such conflict, such individual counsel as such affected Persons may retain), in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Notwithstanding
anything to the contrary, the Borrower shall not have any obligation to pay the
fees or expenses of any Lender or the Administrative Agent in connection with
any assignment of, or the grant of any participation in, any rights of a Lender
under or in connection with this Agreement; provided that the provisions of this
sentence shall not apply to any Lender substituted for a Defaulting Lender
pursuant to Section 10.13(a).
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
the Swingline Lender, and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, penalties, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of one primary counsel for all such Persons, taken as a whole, and
a single local counsel in each appropriate jurisdiction (and, in the case of an
actual or perceived conflict of interest among such Indemnitees and notice to
the Borrower of such conflict, such individual counsel as such affected
Indemnitees may retain), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of hazardous
materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any liability that Borrower or any Subsidiary may have under
Environmental Laws, or, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, penalties, claims, damages,
liabilities or related expenses (i) did not result directly or indirectly from
the action or inaction of the Borrower or any Subsidiary, (ii) resulted from the
gross negligence, bad faith, unlawful conduct or willful misconduct of such
Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment, (iii)result from a material breach of such Indemnitee’s
obligations hereunder as determined by a court of competent jurisdiction by
final and nonappealable judgment or (iv)  result from disputes, claims, demands,
actions, judgments or suits not arising from any act or omission by the Borrower
or its Affiliates, brought by an Indemnitee against any other Indemnitee (other
than disputes, claims, demands, actions, judgments or suits involving claims
against

70

--------------------------------------------------------------------------------




any Agent in its capacity as such). This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by them to the Administrative Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the fullest extent permitted by applicable law, each party hereto and
each of its respective Related Parties shall not assert, and hereby waives, any
claim against each other party hereto and its Related Parties (including, as
applicable, each Indemnitee), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof, provided, however, that the foregoing shall not
limit the Borrower's indemnification obligations pursuant to this Section 10.03.
No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
Section 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder except with the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this

71

--------------------------------------------------------------------------------




Section) and, to the extent expressly contemplated hereby, the Related Parties
of the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender or, if an Event of
Default under Section 8.01(a), (b), (g), (h) or (i) has occurred and is
continuing, any other assignee; and
(B)    the Administrative Agent and the Issuing Banks.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
Section 8.01(a), (b), (g), (h) or (i) has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
and, unless each of the Borrower and the Administrative Agent otherwise consent,
shall result in the assigning Lender having no less than $10,000,000 in
Commitments and Loans after giving effect to such assignment;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    no such assignment shall be made (1) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (2) to any Defaulting Lender or any

72

--------------------------------------------------------------------------------




of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (2);
(F)    no such assignment shall be made to a natural Person; and
(G)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(iii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.14, Section 2.16, Section 2.21 and Section 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

73

--------------------------------------------------------------------------------




(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be prima facie evidence of the existence and amounts of the
obligations recorded therein, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section and upon satisfaction of the additional conditions set forth in
paragraph (b)(ii) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register maintained at the New York office of the Administrative Agent. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the applicable Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (other than a natural Person or the Borrower or its Affiliates) (each,
a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.14, Section 2.16 and Section 2.21 (subject
to the requirements and limitations therein, including the requirements under
Section 2.16(e) (it being understood that the documentation required under
Section 2.16(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be

74

--------------------------------------------------------------------------------




subject to the provisions of Section 10.13 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.14 or Section 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 10.13 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13(c) as though it were a Lender.
Notwithstanding anything to the contrary, unless otherwise contractually agreed,
no Participant shall be entitled to the benefits of Section 10.08 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board or other central
banking authority, and to a trustee for the benefit of holders of debt
securities issued by such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of

75

--------------------------------------------------------------------------------




Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.14, Section 2.16, Section 2.21, Section
2.22, Section 10.03, this Section 10.05, and ARTICLE IX shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If (a) an Event of Default shall have occurred
and be continuing, and (b) the principal of the Loans has been accelerated, each
Lender, each Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender, such Issuing Bank or any such Affiliate, to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and

76

--------------------------------------------------------------------------------




although such obligations may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Supreme Court of the State of New York, sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any of the other agents, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN

77

--------------------------------------------------------------------------------




DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. The Administrative Agent, the Issuing Banks
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who have a reason to use such Information in
connection with the administration of this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and will agree to use the Information solely for the purpose of such
administration), (b) to the extent requested by any regulatory authority or any
self-regulatory body having authority to regulate or oversee any aspect of any
Lender’s (or any Affiliate of such Lender) business or property, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or to any
counterparty (or its advisor) to any swap, securitization, or derivative
transaction referencing or involving any of its rights or obligations under this
Agreement, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein; (h) with the consent of the Borrower; (i) with
the consent of the Borrower, or (j) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Issuing Bank, or any Lender
on a non-confidential basis from a source other than the Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank, or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section

78

--------------------------------------------------------------------------------




shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 10.13    Replacement of Lenders.
(a)    If (i) the obligation of any Lender to make Eurodollar Loans or continue
Loans as Eurodollar Loans has been suspended pursuant to Section 2.15, (ii) any
Lender requests compensation under Section 2.14, (iii) the Borrower is required
to pay any additional amount to any Lender or Governmental Authority under
Section 2.16, (iv) any Lender becomes a Defaulting Lender, (v) the Borrower
exercises its right to replace a Declining Lender pursuant to Section 2.24, (vi)
any Lender has failed to consent to a proposed amendment, waiver, discharge or
termination that pursuant to the terms of Section 10.02 requires the consent of
all of the Lenders affected or the Majority Lenders and with respect to which
the Majority Lenders shall have granted their consent or (vii) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
Section 2.16) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(A)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.04;
(B)    such Lender shall have received payment of an amount equal to the
Principal Amount of its Loans and participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 2.21) from
the assignee (to the extent of such Principal Amount, accrued interest and fees)
or the Borrower (in the case of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and
(D)    such assignment does not conflict with applicable Laws.
(b)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 10.13 may be effected
pursuant to an Assignment and Assumption executed by only the Borrower, the
Administrative Agent and the assignee, with a copy to such affected Lender.

79

--------------------------------------------------------------------------------




(c)    To the extent any Letter of Credit is outstanding as of the date this
Agreement is terminated as to any Lender under Section 10.13(a) above, each
continuing Lender shall be deemed to have acquired, and each terminated Lender
shall be deemed to transfer, such portions of the existing participations in
such Letter of Credit (but not any participations in LC Disbursements paid for
pursuant to clause (B) of the proviso at the end of Section 10.13(a) above) as
shall cause the participations therein of all Lenders to be pro rata in
accordance with the Applicable Percentages of all Lenders on such date (after
giving effect to the termination of the Commitments of the terminated Lenders;
provided that no Lender’s Commitment may be increased as a result thereof
without such Lender’s consent given in accordance with Section 2.09).
Section 10.14    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and such Subsidiaries and other information that will allow such
Lender to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.
Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by this Agreement, Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between Borrower and its Affiliates, on the one hand, and
Administrative Agent and Lenders, on the other hand, and Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction,
Administrative Agent and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for Borrower or
any of its Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither Administrative Agent nor any Lender has assumed nor will assume an
advisory, agency or fiduciary responsibility in favor of Borrower with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether Administrative Agent or any
Lender has advised or is currently advising Borrower or any of its Affiliates on
other matters) and neither Administrative Agent nor any Lender has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) Administrative Agent, Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither Administrative Agent, nor any Lender, nor any of their respective
Affiliates, has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) neither Administrative
Agent nor any Lender will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions

80

--------------------------------------------------------------------------------




contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Borrower hereby waives and releases, to the fullest extent
permitted by Law, any claims that it may have against Administrative Agent or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty.
Section 10.16    Amendment and Restatement. The undersigned Lenders, to the
extent a party to the Existing Revolving Credit Agreement (the “Existing
Lenders”), agree and acknowledge that in connection with the amendment and
restatement of the Existing Revolving Credit Agreement pursuant hereto, the
Borrower, the Administrative Agent and the Existing Lenders shall make
adjustments to (i) the outstanding principal amount of “Revolving Loans” (as
defined in the Existing Revolving Credit Agreement, but not any interest accrued
thereon prior to the Effective Date or any accrued facility fees under the
Existing Revolving Credit Agreement prior to the Effective Date), including the
borrowing of such additional “Revolving Loans” (which may include “Eurodollar
Loans”, as defined in the Existing Revolving Credit Agreement) and the repayment
of “Revolving Loans” (which may include the prepayment or conversion of
“Eurodollar Loans”) plus all applicable accrued interest, fees and expenses as
shall be necessary to provide for Revolving Loans by each Lender in the amount
of its new Applicable Percentage of all Revolving Loans as of the Effective
Date, and (ii) participations in any outstanding “Letters of Credit” (as defined
in the Existing Revolving Credit Agreement) issued under the Existing Revolving
Credit Agreement (the “Existing Letters of Credit”) to provide for each Lender’s
participation in such Existing Letters of Credit equal to such Lender’s new
Applicable Percentage of the aggregate amount available to be drawn under each
such Existing Letter of Credit as of the Effective Date. In connection with the
foregoing (a) each Existing Lender shall be deemed to have made an assignment of
its outstanding Revolving Loans and “Commitments” (as defined in the Existing
Revolving Credit Agreement) under the Existing Revolving Credit Agreement, and
assumed outstanding Revolving Loans and Commitments of other Existing Lenders
under the Existing Revolving Credit Agreement, all at the request of the
Borrower, as may be necessary to effect the foregoing, and each Existing Lender
hereby waives any right to any reimbursement under Section 2.21 hereof with
respect thereto, and (b) each Existing Letter of Credit shall be deemed to be a
Letter of Credit issued hereunder as of the Effective Date for all purposes
hereof. Each of the undersigned Existing Lenders, waives any requirement under
the Existing Revolving Credit Agreement that notice with respect to any such
borrowing, prepayment or other transaction described in this Section 10.15 be
given.
[SIGNATURES BEGIN ON NEXT PAGE]



81

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


BORROWER:                WESTERN GAS PARTNERS, LP
By:    Western Gas Holdings, LLC,
    its general partner


By:    /s/ Benjamin M. Fink
Name:    Benjamin M. Fink
Title:    Senior Vice President, Chief Financial Officer and Treasurer

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:        WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent and a Lender


By:    /s/ Larry Robinson
Name:    Larry Robinson
Title:    Director

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




SYNDICATION AGENT:            DNB BANK ASA, NEW YORK BRANCH,
as Syndication Agent


By:    /s/ Henrik Asland
Name:    Henrik Asland
Title:    Senior Vice President




By:    /s/ Cathleen Buckley
Name:    Cathleen Buckley
Title:    Senior Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




DOCUMENTATION AGENT:        THE BANK OF TOKYO-MITSUBISHI UFJ,
                        LTD., as a Documentation Agent and a Lender




By:    /s/ Sherwin Brandford
Name:    Sherwin Brandford
Title:    Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




DOCUMENTATION AGENT:        CITIBANK N.A.,
                        as a Documentation Agent and a Lender




By:    /s/ Andrew Sidford
Name:    Andrew Sidford
Title:    Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




DOCUMENTATION AGENT:        THE ROYAL BANK OF SCOTLAND PLC,
as a Documentation Agent and a Lender




By:    /s/ David Slye
Name:    David Slye
Title:    Director

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




DOCUMENTATION AGENT:        U.S. BANK NATIONAL ASSOCIATION,
as a Documentation Agent and a Lender




By:    /s/ Kevin S. McFadden
Name:    Kevin S. McFadden
Title:    Senior Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    DNB CAPITAL LLC




By:    /s/ Colleen Durkin
Name:    Colleen Durkin
Title:    Senior Vice President




By:    /s/ Andrea Ozbolt
Name:    Andrea Ozbolt
Title:    First Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    BARCLAYS BANK PLC




By:    /s/ Vanessa A. Kurbatskiy
Name:    Vanessa A. Kurbatskiy
Title:    Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    DEUTSCHE BANK AG NEW YORK BRANCH




By:    /s/ Virginia Cozenza
Name:    Virginia Cosenza
Title:    Vice President




By:    /s/ Ming K. Chu
Name:    Ming K. Chu
Title:    Vice President



[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    MORGAN STANLEY BANK, N.A.




By:    /s/ Kelly Chin
Name:    Kelly Chin
Title:    Authorized Signatory

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    ROYAL BANK OF CANADA




By:    /s/ Jay T. Sartain
Name:    Jay T. Sartain
Title:    Authorized Signatory

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    UBS AG, STAMFORD BRANCH




By:    /s/ Lana Gifas
Name:    Lana Gifas
Title:    Director, Banking Products Services, US




By:    /s/ Jennifer Anderson
Name:    Jennifer Anderson
Title:    Associate Director, Banking Products Services US

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    BANK OF MONTREAL




By:    /s/ Joseph Bliss
Name:    Joseph Bliss
Title:    Managing Directors

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    COMERICA BANK


By:    /s/ Jeffery Treadway
Name:    Jeffery Treadway
Title:    Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    SOCIETE GENERALE


By:    /s/ Anson D. Williams
Name:    Anson D. Williams
Title:    Director





[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NOVA SCOTIA


By:    /s/ John Frazell
Name:    John Frazell
Title:    Director

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    AMEGY BANK NATIONAL ASSOCIATION


By:    /s/ Kenneth R. Baston, III
Name:    Kenneth R. Baston, III
Title:    Senior Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    BRANCH BANKING AND TRUST COMPANY


By:    /s/ Devon J. Lang
Name:    Devon J. Lang
Title:    Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    PNC BANK, NATIONAL ASSOCIATION


By:    /s/ Tom Byargeon
Name:    Tom Byargeon
Title:    Senior Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    CAPITAL ONE, NATIONAL ASSOCIATION


By:    /s/ Mack Lambert
Name:    Mack Lambert
Title:    Vice President

[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




LENDER:                    STIFEL BANK & TRUST


By:    /s/ John H. Phillips
Name:    John H. Phillips
Title:    Executive Vice President, Stifel Bank and Trust





[Signature Page - $1,200,000,000 Second Amended and Restated Revolving Credit
Agreement]

--------------------------------------------------------------------------------




ANNEX I
LIST OF COMMITMENTS


Lenders
Initial Amount of
Commitment
Percentage of
Commitment
Wells Fargo Bank, National Association


$90,000,000


7.50000
%
DNB Capital LLC


$90,000,000


7.50000
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$90,000,000


7.50000
%
Citibank N.A.


$90,000,000


7.50000
%
The Royal Bank of Scotland plc


$90,000,000


7.50000
%
U.S. Bank National Association


$90,000,000


7.50000
%
Barclays Bank PLC


$70,000,000


5.83333
%
Deutsche Bank AG New York Branch


$70,000,000


5.83333
%
Morgan Stanley Bank, N.A.


$70,000,000


5.83333
%
Royal Bank of Canada


$70,000,000


5.83333
%
UBS AG, Stamford Branch


$70,000,000


5.83333
%
Bank of Montreal


$47,500,000


3.95833
%
Comerica Bank


$47,500,000


3.95833
%
Societe Generale


$47,500,000


3.95833
%
The Bank of Nova Scotia


$47,500,000


3.95833
%
Amegy Bank National Association


$30,000,000


2.50000
%
Branch Banking and Trust Company


$30,000,000


2.50000
%
PNC Bank, National Association


$30,000,000


2.50000
%
Capital One, National Association


$15,000,000


1.25000
%
Stifel Bank & Trust


$15,000,000


1.25000
%
Totals


$1,200,000,000


100.00000
%








Annex I-1
Commitments

--------------------------------------------------------------------------------




ANNEX II
MAXIMUM LC ISSUANCE AMOUNTS


Issuing Banks
Maximum LC Issuance Amount
Wells Fargo Bank, National Association


$50,000,000


DNB Bank ASA, New York Branch


$25,000,000


Total


$75,000,000










Annex II-1
LC Issuance Limits

--------------------------------------------------------------------------------




SCHEDULE I
PRICING SCHEDULE


Pricing shall be based upon the Borrower’s rating on its senior unsecured
non-credit enhanced publicly held indebtedness as follows:
Senior Unsecured
Debt Rating
Facility Fee
Eurodollar Margin
Base Rate Margin
Drawn Pricing (LIBOR)
              >    BBB+ / Baa1
0.150%
0.975%
0.000%
1.125%
                    BBB / Baa2
0.175%
1.075%
0.075%
1.250%
                    BBB- / Baa3
0.200%
1.300%
0.300%
1.500%
              < BBB- / Baa3
0.300%
1.450%
0.450%
1.750%



If there are at least two ratings from S&P, Moody’s or Fitch, then if the
highest and lowest ratings are different by one notch, the highest rating will
govern and if there is a two notch or greater difference between the highest and
the lowest rating, then the governing rating will be one level below the highest
rating. If the Borrower ceases to have senior unsecured non-credit enhanced
publicly held indebtedness which is rated by at least two of S&P, Moody’s and
Fitch, then from and after the date on which the Borrower ceases to have such
indebtedness so rated, pricing shall be based on the last line of the above
table.







Schedule I
Pricing Schedule

--------------------------------------------------------------------------------




SCHEDULE II
AFFILIATE AGREEMENTS
1.
Contribution, Conveyance and Assumption Agreement by and among Western Gas
Partners, LP, Western Gas Holdings, LLC, Anadarko Petroleum Corporation, WGR
Holdings, LLC, Western Gas Resources, Inc., WGR Asset Holding Company LLC,
Western Gas Operating, LLC and WGR Operating, LP, dated as of May 14, 2008.

2.
Contribution Agreement, dated as of November 11, 2008, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, Western Gas Partners, LP, Western Gas Operating, LLC and WGR
Operating, LP.

3.
Contribution Agreement, dated as of July 10, 2009, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, Anadarko Uintah Midstream, LLC,
WGR Holdings, LLC, Western Gas Holdings, LLC, WES GP, Inc., Western Gas
Partners, LP, Western Gas Operating, LLC and WGR Operating, LP.

4.
Contribution Agreement, dated as of January 29, 2010 by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, Mountain Gas Resources LLC, WGR
Holdings, LLC, Western Gas Holdings, LLC, WES GP, Inc., Western Gas Partners,
LP, Western Gas Operating, LLC and WGR Operating, LP.

5.
Purchase and Sale Agreement, dated as of May 27, 2010, between WGR Asset Holding
Company LLC and WGR Operating, LP.

6.
Contribution Agreement, dated as of July 30, 2010, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, WES GP, Inc., Western Gas Partners, LP, Western Gas Operating,
LLC and WGR Operating, LP.

7.
Contribution Agreement, dated as of December 15, 2011, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, WES GP, Inc., Western Gas Partners, LP, Western Gas Operating,
LLC and WGR Operating, LP.

8.
Contribution Agreement, dated as of February 27, 2013, by and among Anadarko
Marcellus Midstream, L.L.C., Western Gas Partners, LP, Western Gas Operating,
LLC, WGR Operating, LP, Anadarko Petroleum Corporation and Anadarko E&P Onshore
LLC.

9.
First Amended and Restated Agreement of Limited Partnership of Western Gas
Partners, LP, dated May 14, 2008.

10.
Amendment No. 1 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated as of December 19, 2008.


Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------




11.
Amendment No. 2 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated as of April 15, 2009.

12.
Amendment No. 3 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP dated July 22, 2009.

13.
Amendment No. 4 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP dated January 29, 2010.

14.
Amendment No. 5 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated August 2, 2010.

15.
Amendment No. 6 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated July 8, 2011.

16.
Amendment No. 7 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated January 13, 2012.

17.
Amendment No. 8 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated August 1, 2012.

18.
Amendment No. 9 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated December 12, 2012.

19.
Amendment No. 10 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP, dated March 1, 2013.

20.
Second Amended and Restated Limited Liability Company Agreement of Western Gas
Holdings, LLC, dated December 12, 2012.

21.
Omnibus Agreement by and among Western Gas Partners, LP, Western Gas Holdings,
LLC and Anadarko Petroleum Corporation, dated as of May 14, 2008.

22.
Amendment No. 1 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
December 19, 2008.

23.
Amendment No. 2 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
July 22, 2009.

24.
Amendment No. 3 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
December 31, 2009.

25.
Amendment No. 4 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
January 29, 2010.

26.
Amendment No. 5 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
August 2, 2010.


Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------




27.
Services And Secondment Agreement between Western Gas Holdings, LLC and Anadarko
Petroleum Corporation dated May 14, 2008.

28.
Tax Sharing Agreement by and among Anadarko Petroleum Corporation and Western
Gas Partners, LP, dated as of May 14, 2008.

29.
Anadarko Petroleum Corporation Fixed Rate Note due 2038.

30.
Gas Gathering and/or Processing Agreements between Western Gas Partners, LP or
one of its subsidiaries, on the one hand, and Anadarko Petroleum Corporation or
one of its affiliates, on the other hand.

31.
Amended and Restated Limited Liability Company Agreement of Chipeta Processing
LLC.

32.
Indemnification Agreement, dated March 1, 2013, between Western Gas Holdings,
LLC and Anadarko E&P Onshore LLC.

33.
Third Amended and Restated Indemnification Agreement, dated March 1, 2013,
between Western Gas Holdings, LLC and Western Gas Resources, Inc.

34.
Assignment of Indemnification Agreement, dated April 1, 2013, between Anadarko
USH2 LLC and Anadarko E&P Onshore LLC.

35.
Indemnification Agreements (the form of which is on file with the Securities and
Exchange Commission) by and between Western Gas Holdings, LLC, its Officers and
Directors.

36.
Western Gas Partners, LP 2008 Long-Term Incentive Plan.

37.
Commodity Price Swap Agreements (the form of which is on file with the
Securities and Exchange Commission) between the Partnership and Anadarko.




Schedule II
Affiliate Agreements

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTE
____________, 20__
For value received, Western Gas Partners LP, a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), promises to pay to
__________ or its registered
assigns (the “Lender”) at the office of Wells Fargo Bank, National Association
specified in Section 2.13(a) of the Second Amended and Restated Revolving Credit
Agreement, dated as of February 26, 2014, among the Borrower, the Lender, the
several other banks party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, the Documentation Agents named therein, and the
Syndication Agent named therein, (as may be amended, supplemented or modified
from time to time hereafter, the “Agreement;” terms defined in the Agreement
shall have their defined meanings when used in this Note), in lawful money of
the United States of America the principal amount of ___________*___ DOLLARS
($___________*___) or, if less than such principal amount, the aggregate unpaid
principal amount of all Loans made by the Lender to the undersigned pursuant to
Section 2.01 of the Agreement. Such principal shall be payable on the date or
dates specified in Section 2.02 of, or elsewhere in, the Agreement.
The undersigned further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time from the date
hereof at the rates specified in Section 2.10 of the Agreement. Such interest
shall be payable on the dates specified in Section 2.10 of the Agreement. The
date, Type, Tranche and amount of each Loan made by the Lender pursuant to
Section 2.01 of the Agreement, each continuation of all or a portion thereof to
another Type and the date and amount of each payment of principal with respect
thereto shall be recorded by the holder of this Note on Schedule A annexed
hereto, which holder may add additional pages to such Schedule. No failure to
make or error in making any such recording as authorized hereby shall affect the
validity of the obligations of the Borrower hereunder or the validity of any
payment hereof made by the Borrower.
This Note is one of the Notes referred to in the Agreement and is entitled to
the benefits thereof and is subject to prepayment in whole or in part as
provided therein.
Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.
This Note is a registered note for U.S. federal income tax purposes. The
Administrative Agent shall maintain a register in which it shall record the name
of the Lender and no transfer shall be effective until such transfer is recorded
on the register. Prior to the recordation in the register, the Borrower may
treat the person in whose name this Note is registered as the Lender for the
purpose of receiving payments and for all other purposes of this note and the
Agreement.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

Exhibit A-1
Form of Note

--------------------------------------------------------------------------------




WESTERN GAS PARTNERS, LP


By:    Western Gas Holdings, LLC,
its general partner




By:                         
Name:                     
Title:                         

Exhibit A-2
Form of Note

--------------------------------------------------------------------------------




SCHEDULE A
LOANS AND REPAYMENTS


Amount of Loan
Type of Loan
Interest Rate
Amount of Principal Repair
Notation Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit A-3
Form of Note

--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.
Assignor[s]:    _______________________________

_______________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single 2 Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
4 Select as appropriate.
5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit B-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------




[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    _______________________________

[for each Assignee, indicate [Affiliate] of [identify Lender]]
3.
Borrower:    Western Gas Partners, LP

4.
Administrative Agent:    

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
5.
Credit Agreement:    Second Amended and Restated Revolving Credit Agreement,
dated as of February 26, 2014, among Western Gas Partners, LP, the Lenders named
therein, Wells Fargo Bank, National Association, as Administrative Agent, the
Documentation Agents named therein, and the Syndication Agent named therein.

6.
Assigned Interest[s]:

Assignor[s]5
Assignee[s]6
Facility Assigned7
Aggregate Amount of Commitment / Loans for all Lenders8
Amount of Commitment / Loans Assigned8
Percentage Assigned of Commitment /
Loans9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10 


[Page break]










_______________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



Exhibit B-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




Effective Date: ___________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:                    
    Title:
ASSIGNEE
[NAME OF ASSIGNEE]


By:                    
    Title:
[Consented to and]11 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                            
    Title
[Consented to]12:

WESTERN GAS PARTNERS, LP
By:
Western Gas Holdings, LLC,
its general partner



By:                            
    Title






_______________________________
11 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.
12 To be added only if the consent of Borrower and/or other parties (e.g., Swing
Line Lender, Issuing Bank) is required by the terms of the Credit Agreement.



Exhibit B-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption
[WESTERN GAS PARTNERS, LP]
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an assignee under Section 10.04 of the Credit
Agreement (including, without limitation, the receipt of such consents, if any,
as may be required under the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 4.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action

Exhibit B-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.13 Notwithstanding the foregoing, Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee.
3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.
_______________________________
13 Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:
“From and after the Effective Date, Administrative Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor[s]
and the Assignee[s] shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”





Exhibit B-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTICE OF COMMITMENT INCREASE
[Date]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
Houston Energy Group
1000 Louisiana Street, 9th Floor
MAC T0002-090
Houston, TX 77002
Attention: __________


Ladies and Gentlemen:


The undersigned, Western Gas Partners, LP, refers to the Second Amended and
Restated Revolving Credit Agreement dated as of February 26, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
with terms defined in the Credit Agreement and not otherwise defined herein
being used herein as therein defined) among Western Gas Partners, LP, as the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the Lenders and other Agents party thereto, and hereby give you notice,
irrevocably, pursuant to Section 2.09(a) of the Credit Agreement that the
undersigned hereby request that the aggregate amount of the Lenders’ Commitments
be increased and the CI Lenders agree to provide Commitments under the Credit
Agreement, and in that connection sets forth below the information relating to
such proposed Commitment Increase as required by Section 2.09(a) of the Credit
Agreement:
(a)    the effective date of such increase of aggregate total amount of the
Lenders’ Commitments is;
(b)    the amount of the requested increase of the aggregate total Lenders’
Commitments is $[$10,000,000 minimum];
(c)    the CI Lenders, which have agreed with the Borrower to provide their
respective Commitments, are: [INSERT NAMES OF THE CI LENDERS]; and
(d)    set forth on Annex I hereto is the amount of the respective Commitments
of all Reducing Percentage Lenders and all CI Lenders on the effective date of
such Commitment Increase.
Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

Exhibit C-1
Form of Notice of Commitment Increase

--------------------------------------------------------------------------------




Very truly yours,


WESTERN GAS PARTNERS, LP


By:
Western Gas Holdings, LLC,
its general partner





By:                        
Name:                        
Title:                        



Exhibit C-2
Form of Notice of Commitment Increase



--------------------------------------------------------------------------------




EXHIBIT D-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; NOT PARTNERSHIPS)




(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of February 26, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Western Gas Partners,
LP, a Delaware limited partnership, as the Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent, the financial institutions from time
to time party thereto as Lenders, and the other Agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]







Exhibit D-1

--------------------------------------------------------------------------------




EXHIBIT D-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)




(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of February 26, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Western Gas Partners,
LP, a Delaware limited partnership, as the Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent, the financial institutions from time
to time party thereto as Lenders, and the other Agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]







Exhibit D-2

--------------------------------------------------------------------------------






EXHIBIT D-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; PARTNERSHIPS)




(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of February 26, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Western Gas Partners,
LP, a Delaware limited partnership, as the Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent, the financial institutions from time
to time party thereto as Lenders, and the other Agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]





Exhibit D-3

--------------------------------------------------------------------------------




EXHIBIT D-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; PARTNERSHIPS)




(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement dated as of February 26, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Western Gas Partners,
LP, a Delaware limited partnership, as the Borrower, Wells Fargo Bank, National
Association, as the Administrative Agent, the financial institutions from time
to time party thereto as Lenders, and the other Agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]



Exhibit D-4